Exhibit 10.1

 

 

 

AGREEMENT AND PLAN OF MERGER

 

 

among

 

 

BASF AKTIENGESELLSCHAFT,

 

IRON ACQUISITION CORPORATION

 

 

and

 

 

ENGELHARD CORPORATION

 

 

Dated as of May 30, 2006

 

 

 

--------------------------------------------------------------------------------



 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

 

The Merger

SECTION 1.01

 

The Offer

 

1

SECTION 1.02

 

Company Actions

 

3

SECTION 1.03

 

Directors

 

4

SECTION 1.04

 

The Merger

 

5

SECTION 1.05

 

Closing

 

5

SECTION 1.06

 

Effective Time

 

6

SECTION 1.07

 

Effects of the Merger

 

6

SECTION 1.08

 

Certificate of Incorporation and Bylaws

 

6

SECTION 1.09

 

Directors

 

6

SECTION 1.10

 

Officers

 

6

 

 

 

 

 

ARTICLE II

 

Effect of the Merger on the Capital Stock of the

Constituent Corporations

 

 

 

 

 

SECTION 2.01

 

Effect on Capital Stock

 

6

SECTION 2.02

 

Payment to Company Stockholders

 

8

SECTION 2.03

 

Treatment of Options, Restricted Stock and other Equity Awards

 

9

SECTION 2.04

 

Adjustments.

 

10

SECTION 2.05

 

Lost Certificates

 

10

 

 

 

 

 

ARTICLE III

 

Representations and Warranties of the Company

 

 

 

 

 

SECTION 3.01

 

Organization, Standing and Corporate Power

 

10

SECTION 3.02

 

Significant Subsidiaries

 

11

SECTION 3.03

 

Capital Structure

 

11

SECTION 3.04

 

Authority; Noncontravention

 

12

SECTION 3.05

 

Governmental Approvals and Consents

 

13

SECTION 3.06

 

Company Documents

 

13

SECTION 3.07

 

Absence of Certain Changes or Events

 

14

SECTION 3.08

 

Employee Benefits

 

14

SECTION 3.09

 

Brokers and Other Advisors

 

15

SECTION 3.10

 

Fairness Opinions

 

15

 

i

--------------------------------------------------------------------------------



 

SECTION 3.11

 

Information in the Offer Documents and the Schedule 14D-9

 

15

SECTION 3.12

 

Sole Representations and Warranties

 

16

 

 

 

 

 

ARTICLE IV

 

Representations and Warranties of Parent and Merger Sub

 

 

 

 

 

SECTION 4.01

 

Organization, Standing and Corporate Power

 

16

SECTION 4.02

 

Authority; Noncontravention

 

16

SECTION 4.03

 

Governmental Approvals

 

17

SECTION 4.04

 

Brokers and Other Advisors

 

17

SECTION 4.05

 

Financial Capacity

 

17

SECTION 4.06

 

Information in the Offer Documents

 

17

 

 

 

 

 

ARTICLE V

 

Covenants Relating to Conduct of Business

 

SECTION 5.01

 

Conduct of Business

 

18

SECTION 5.02

 

Action by Written Consent

 

19

 

 

 

 

 

ARTICLE VI

 

Additional Agreements

 

 

 

 

 

SECTION 6.01

 

Reasonable Best Efforts

 

20

SECTION 6.02

 

Indemnification, Exculpation and Insurance

 

20

SECTION 6.03

 

Fees and Expenses

 

22

SECTION 6.04

 

Public Announcements

 

22

SECTION 6.05

 

Notification of Certain Matters

 

22

SECTION 6.06

 

Access to Information

 

22

SECTION 6.07

 

Employee Benefits Matters

 

23

SECTION 6.08

 

NYSE Listing

 

24

SECTION 6.09

 

Further Assurances

 

24

SECTION 6.10

 

Confidentiality Agreement

 

24

SECTION 6.11

 

Adjourn Annual Meeting; Terminate Self-Tender; Consent Solicitation; Rights
Agreement

 

24

 

 

 

 

 

ARTICLE VII

 

Conditions Precedent

 

SECTION 7.01

 

Conditions to Each Party’s Obligation to Effect the Merger

 

25

SECTION 7.02

 

Frustration of Closing Conditions

 

25

 

ii

--------------------------------------------------------------------------------



 

ARTICLE VIII

 

Termination, Amendment and Waiver

 

 

 

 

 

SECTION 8.01

 

Termination

 

26

SECTION 8.02

 

Intentionally Omitted

 

27

SECTION 8.03

 

Effect of Termination

 

27

SECTION 8.04

 

Amendment

 

27

SECTION 8.05

 

Extension; Waiver

 

27

 

 

 

 

 

ARTICLE IX

 

General Provisions

 

 

 

 

 

SECTION 9.01

 

Nonsurvival of Representations and Warranties

 

28

SECTION 9.02

 

Notices

 

28

SECTION 9.03

 

Definitions

 

29

SECTION 9.04

 

Interpretation

 

33

SECTION 9.05

 

Counterparts

 

34

SECTION 9.06

 

Entire Agreement; No Third-Party Beneficiaries

 

34

SECTION 9.07

 

Governing Law

 

34

SECTION 9.08

 

Assignment

 

34

SECTION 9.09

 

Specific Enforcement; Consent to Jurisdiction; Service of Process

 

34

SECTION 9.10

 

Waiver of Jury Trial

 

35

SECTION 9.11

 

Severability

 

35

 

 

 

 

 

Annex I

 

Conditions to the Offer

 

 

 

iii

--------------------------------------------------------------------------------



 

AGREEMENT AND PLAN OF MERGER

 

This AGREEMENT AND PLAN OF MERGER (this “Agreement”), dated as of May 30, 2006,
is made by and among BASF AKTIENGESELLSCHAFT, a stock corporation organized
under the laws of the Federal Republic of Germany (“Parent”), IRON ACQUISITION
CORPORATION, a Delaware corporation and a wholly owned Subsidiary of Parent
(“Merger Sub”), and ENGELHARD CORPORATION, a Delaware corporation (the
“Company”). Capitalized terms used in this Agreement and not otherwise defined
shall have the meaning given to such terms in Section 9.03.

 

WHEREAS, Merger Sub has commenced a tender offer (the “Offer”) to purchase all
of the issued and outstanding shares of common stock, par value $1.00 per share
of the Company, including the associated Series A Junior Participating Preferred
Stock Purchase Rights (collectively, the “Company Common Stock”) for a price of
$39.00 per share of Company Common Stock (such amount or any greater amount per
share of Company Common Stock paid pursuant to the Offer, the “Offer Price”),
subject to any required withholding of Taxes, net to the seller in cash, and on
the terms and subject to the conditions set forth in this Agreement;

 

WHEREAS, the Board of Directors of the Company has, on the terms and subject to
the conditions set forth herein, approved the Offer and adopted this Agreement,
and is recommending that the Company’s stockholders accept the Offer, tender
their shares of Company Common Stock to Merger Sub and approve this Agreement;

 

WHEREAS, the respective Boards of Directors of Parent, Merger Sub and the
Company have approved and declared advisable the merger of Merger Sub with and
into the Company (the “Merger”), upon the terms and subject to the conditions
set forth in this Agreement; and

 

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Offer and the Merger and also to prescribe various conditions to the Offer and
the Merger.

 

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

The Merger

 

SECTION 1.01                    The Offer.

 


(A)                                  PROVIDED THAT THIS AGREEMENT SHALL NOT HAVE
BEEN TERMINATED IN ACCORDANCE WITH SECTION 8.01, AS PROMPTLY AS PRACTICABLE AND
IN ANY EVENT WITHIN ONE BUSINESS DAY FOLLOWING THE DATE HEREOF (OR SUCH LATER
DATE AS THE PARTIES MAY MUTUALLY AGREE IN WRITING), MERGER SUB (I) SHALL AMEND
THE OFFER TO REFLECT THE EXECUTION OF THIS AGREEMENT, (II) SHALL FILE AN
AMENDMENT TO ITS SCHEDULE TO, WHICH AMENDMENT SHALL INCLUDE AN AMENDED OFFER TO
PURCHASE,

 

--------------------------------------------------------------------------------



 


FORM OF TRANSMITTAL LETTER, FORM OF NOTICE OF GUARANTEED DELIVERY AND ALL OTHER
NECESSARY DOCUMENTS AND EXHIBITS WITH THE SECURITIES AND EXCHANGE COMMISSION
(THE “SEC”) AND MAKE ALL DELIVERIES, FILINGS, PUBLICATIONS, MAILINGS AND
TELEPHONIC NOTICES REQUIRED TO BE MADE IN CONNECTION WITH THE OFFER UNDER THE
FEDERAL SECURITIES LAWS, INCLUDING REGULATIONS 14D AND 14E OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED (INCLUDING THE RULES AND REGULATIONS
PROMULGATED THEREUNDER, THE “EXCHANGE ACT”) (SUCH DOCUMENTS FILED OR REQUIRED TO
BE FILED WITH THE SEC AND SUCH OTHER FILINGS, DELIVERIES, MAILINGS AND NOTICES,
COLLECTIVELY AND TOGETHER WITH ANY AMENDMENTS, EXHIBITS OR SUPPLEMENTS THERETO,
THE “OFFER DOCUMENTS”) AND (III) SHALL USE ITS REASONABLE BEST EFFORTS TO
CONSUMMATE THE OFFER. PARENT WILL CAUSE MERGER SUB TO ACCEPT FOR PAYMENT AND PAY
FOR ANY SHARES OF COMPANY COMMON STOCK TENDERED PURSUANT TO THE OFFER, SUBJECT
ONLY TO THE CONDITION THAT THERE SHALL BE VALIDLY TENDERED AND NOT WITHDRAWN
PRIOR TO THE EXPIRATION OF THE OFFER SUCH NUMBER OF SHARES OF COMPANY COMMON
STOCK THAT, WHEN ADDED TO THE SHARES OF COMPANY COMMON STOCK ALREADY OWNED BY
PARENT OR ANY OF ITS SUBSIDIARIES, WOULD CONSTITUTE AT LEAST A MAJORITY OF THE
SHARES OF COMPANY COMMON STOCK OUTSTANDING DETERMINED ON A FULLY DILUTED BASIS
ON THE DATE OF EXPIRATION OF THE OFFER (THE “MINIMUM CONDITION”) AND TO THE
OTHER CONDITIONS SET FORTH IN ANNEX I HERETO (TOGETHER WITH THE MINIMUM
CONDITION, COLLECTIVELY, THE “TENDER OFFER CONDITIONS”).


 


(B)                                 WITHOUT THE PRIOR WRITTEN CONSENT OF THE
COMPANY, MERGER SUB SHALL NOT (AND PARENT SHALL CAUSE MERGER SUB NOT TO)
DECREASE THE OFFER PRICE OR CHANGE THE FORM OF CONSIDERATION PAYABLE IN THE
OFFER, DECREASE THE NUMBER OF SHARES OF COMPANY COMMON STOCK SOUGHT TO BE
PURCHASED IN THE OFFER, IMPOSE ADDITIONAL CONDITIONS TO THE OFFER OR AMEND ANY
OTHER TERM OF THE OFFER IN A MANNER THAT IS ADVERSE TO THE HOLDERS OF SHARES OF
COMPANY COMMON STOCK, EXCEPT AS PROVIDED IN THIS AGREEMENT. THE OFFER SHALL
REMAIN OPEN UNTIL THE DATE THAT IS FIVE BUSINESS DAYS AFTER THE AMENDMENT OF THE
OFFER (THE “EXPIRATION DATE”), UNLESS THE PERIOD OF TIME FOR WHICH THE OFFER IS
OPEN SHALL HAVE BEEN EXTENDED AS MAY BE REQUIRED BY APPLICABLE LAW OR IN
ACCORDANCE WITH THE IMMEDIATELY FOLLOWING SENTENCE, IN WHICH EVENT THE TERM
“EXPIRATION DATE” SHALL MEAN THE LATEST TIME AND DATE AS THE OFFER, AS SO
EXTENDED, MAY EXPIRE; PROVIDED, HOWEVER, THAT MERGER SUB MAY (OR, AT THE
COMPANY’S OPTION, IF AT LEAST 80% OF THE OUTSTANDING SHARES OF COMPANY COMMON
STOCK ON A FULLY DILUTED BASIS HAVE BEEN TENDERED AND ACCEPTED FOR PAYMENT BY
MERGER SUB, SHALL) PROVIDE FOR A SUBSEQUENT OFFERING PERIOD AFTER THE EXPIRATION
DATE, IN ACCORDANCE WITH RULE 14D-11 UNDER THE EXCHANGE ACT (INCLUDING THE
OBLIGATIONS THAT MERGER SUB IMMEDIATELY ACCEPT AND PROMPTLY PAY FOR ALL SHARES
OF COMPANY COMMON STOCK TENDERED DURING THE INITIAL OFFERING PERIOD AND
IMMEDIATELY ACCEPT AND PROMPTLY PAY FOR ANY SHARES OF COMPANY COMMON STOCK
TENDERED DURING SUCH SUBSEQUENT OFFERING PERIOD). IF, AT ANY EXPIRATION DATE,
ANY OF THE TENDER OFFER CONDITIONS ARE NOT SATISFIED OR WAIVED BY MERGER SUB,
MERGER SUB SHALL (AND PARENT SHALL CAUSE MERGER SUB TO) EXTEND THE OFFER FROM
TIME TO TIME, EACH SUCH EXTENSION NOT TO EXCEED SUCH NUMBER OF DAYS THAT MERGER
SUB REASONABLY BELIEVES IS NECESSARY TO CAUSE THE TENDER OFFER CONDITIONS TO BE
SATISFIED (BUT IN ANY EVENT NOT MORE THAN 15 BUSINESS DAYS FOR ALL SUCH
EXTENSIONS, UNLESS, IN EACH CASE, THE PARTIES SHALL OTHERWISE MUTUALLY AGREE IN
WRITING). UNDER NO CIRCUMSTANCES SHALL PARENT OR MERGER SUB WAIVE THE MINIMUM
CONDITION. SUBJECT TO THE TERMS OF THE OFFER AND THIS AGREEMENT AND THE
SATISFACTION OF THE TENDER OFFER CONDITIONS AS OF ANY EXPIRATION DATE, INCLUDING
THE MINIMUM CONDITION, PARENT WILL CAUSE MERGER SUB TO ACCEPT FOR PAYMENT AND
PAY FOR ANY AND ALL SHARES OF COMPANY COMMON STOCK VALIDLY TENDERED AND NOT
VALIDLY WITHDRAWN PURSUANT TO THE OFFER PROMPTLY AFTER SUCH EXPIRATION DATE,
REGARDLESS OF THE NUMBER OF SHARES OF COMPANY COMMON STOCK TENDERED IN THE OFFER
(SUCH DATE AS MERGER SUB SHALL BE OBLIGATED TO ACCEPT FOR PAYMENT ANY AND ALL
SHARES OF COMPANY COMMON STOCK VALIDLY TENDERED AND NOT VALIDLY WITHDRAWN

 

2

--------------------------------------------------------------------------------



 


PURSUANT TO THE OFFER, THE “ACCEPTANCE DATE”). FOR THE AVOIDANCE OF DOUBT, AND
NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, MERGER SUB SHALL NOT
(AND PARENT SHALL CAUSE MERGER SUB NOT TO) ACCEPT FOR PAYMENT ANY SHARES OF
COMPANY COMMON STOCK TENDERED PURSUANT TO THE OFFER UNLESS THE MINIMUM CONDITION
SHALL HAVE BEEN SATISFIED.


 


(C)                                  EACH OF PARENT AND MERGER SUB, ON THE ONE
HAND, AND THE COMPANY, ON THE OTHER HAND, AGREES TO CORRECT PROMPTLY ANY
INFORMATION PROVIDED BY IT FOR USE IN THE OFFER DOCUMENTS IF AND TO THE EXTENT
THAT IT SHALL HAVE BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT AND MERGER
SUB FURTHER AGREES TO TAKE ALL STEPS NECESSARY TO CAUSE THE OFFER DOCUMENTS AS
SO CORRECTED TO BE FILED WITH THE SEC AND TO BE DISSEMINATED TO STOCKHOLDERS OF
THE COMPANY, IN EACH CASE, AS AND TO THE EXTENT REQUIRED BY APPLICABLE FEDERAL
SECURITIES LAWS. THE COMPANY AND ITS COUNSEL SHALL BE GIVEN A REASONABLE
OPPORTUNITY TO REVIEW AND COMMENT ON THE OFFER DOCUMENTS IN ADVANCE OF THEIR
FILING WITH THE SEC AND DISSEMINATION TO STOCKHOLDERS OF THE COMPANY. PARENT AND
MERGER SUB SHALL PROVIDE TO THE COMPANY AND ITS COUNSEL COPIES IN WRITING OF ANY
COMMENTS AND SHALL INFORM THE COMPANY OF ANY ORAL COMMENTS THAT PARENT, MERGER
SUB OR THEIR COUNSEL MAY RECEIVE FROM THE SEC OR ITS STAFF WITH RESPECT TO THE
OFFER DOCUMENTS PROMPTLY AFTER RECEIPT OF SUCH COMMENTS. THE COMPANY AND ITS
COUNSEL SHALL BE GIVEN A REASONABLE OPPORTUNITY TO REVIEW ANY SUCH WRITTEN AND
ORAL COMMENTS AND PROPOSED RESPONSES.


 

SECTION 1.02                    Company Actions.

 


(A)                                  THE COMPANY SHALL, AFTER AFFORDING PARENT
AND ITS COUNSEL A REASONABLE OPPORTUNITY TO REVIEW AND COMMENT THEREON, FILE
WITH THE SEC, AS PROMPTLY AS PRACTICABLE ON THE DATE OF THE FILING BY PARENT AND
MERGER SUB OF THE OFFER DOCUMENTS, AN AMENDMENT TO ITS
SOLICITATION/RECOMMENDATION STATEMENT ON SCHEDULE 14D-9 (TOGETHER WITH THE
EXISTING STATEMENT AND ANY SUBSEQUENT AMENDMENTS OR SUPPLEMENTS THERETO, THE
“SCHEDULE 14D-9”) REFLECTING THE RECOMMENDATION OF THE COMPANY’S BOARD OF
DIRECTORS THAT HOLDERS OF SHARES OF COMPANY COMMON STOCK TENDER THEIR SHARES
INTO THE OFFER, AND SHALL DISSEMINATE THE SCHEDULE 14D-9 AS REQUIRED BY
RULE 14D-9 PROMULGATED UNDER THE EXCHANGE ACT. THE SCHEDULE 14D-9 WILL SET FORTH
THAT THE COMPANY’S BOARD OF DIRECTORS HAS (I) DETERMINED BY UNANIMOUS VOTE OF
ALL ITS MEMBERS THAT EACH OF THE TRANSACTIONS CONTEMPLATED HEREBY, INCLUDING
EACH OF THE OFFER AND THE MERGER, IS FAIR TO AND IN THE BEST INTERESTS OF THE
COMPANY AND ITS STOCKHOLDERS, (II) APPROVED THE OFFER AND THE MERGER AND THIS
AGREEMENT IN ACCORDANCE WITH THE DELAWARE GENERAL CORPORATION LAW (“DGCL”) AND
(III) RECOMMENDED ACCEPTANCE AND APPROVAL OF THE OFFER AND ADOPTION OF THIS
AGREEMENT BY THE COMPANY’S STOCKHOLDERS; PROVIDED, HOWEVER, THAT PARENT AND
MERGER SUB AGREE THAT SUCH RECOMMENDATIONS AND THE SCHEDULE 14D-9 MAY BE
MODIFIED IN A MANNER ADVERSE TO PARENT AND MERGER SUB OR WITHDRAWN AFTER THE
DATE HEREOF IF, BUT ONLY IF, AFTER CONSULTATION WITH ITS OUTSIDE COUNSEL, THE
BOARD OF DIRECTORS DETERMINES THAT SUCH ACTION IS ADVISABLE IN CONNECTION WITH
ITS FIDUCIARY DUTIES UNDER APPLICABLE LAW.


 


(B)                                 EACH OF THE COMPANY, ON THE ONE HAND, AND
PARENT AND MERGER SUB, ON THE OTHER HAND, AGREES TO CORRECT PROMPTLY ANY
INFORMATION PROVIDED BY IT FOR USE IN THE SCHEDULE 14D-9 IF AND TO THE EXTENT
THAT IT SHALL HAVE BECOME FALSE OR MISLEADING IN ANY MATERIAL RESPECT AND THE
COMPANY FURTHER AGREES TO TAKE ALL STEPS NECESSARY TO CAUSE THE SCHEDULE 14D-9
AS SO CORRECTED TO BE FILED WITH THE SEC AND TO BE DISSEMINATED TO STOCKHOLDERS
OF THE COMPANY, IN EACH CASE, AS AND TO THE EXTENT REQUIRED BY APPLICABLE
FEDERAL SECURITIES LAWS. THE COMPANY

 

3

--------------------------------------------------------------------------------



 


SHALL PROVIDE TO PARENT AND ITS COUNSEL COPIES IN WRITING OF ANY COMMENTS AND
SHALL INFORM PARENT OF ANY ORAL COMMENTS THAT THE COMPANY OR ITS COUNSEL
MAY RECEIVE FROM THE SEC OR ITS STAFF WITH RESPECT TO THE SCHEDULE 14D-9
PROMPTLY AFTER RECEIPT OF SUCH COMMENTS. PARENT AND ITS COUNSEL SHALL BE GIVEN A
REASONABLE OPPORTUNITY TO REVIEW ANY SUCH WRITTEN AND ORAL COMMENTS AND PROPOSED
RESPONSES.


 


(C)                                  IN CONNECTION WITH THE OFFER, THE COMPANY
WILL PROMPTLY FURNISH MERGER SUB WITH MAILING LABELS, SECURITY POSITION
LISTINGS, ANY AVAILABLE NON-OBJECTING BENEFICIAL OWNER LISTS AND ANY AVAILABLE
LISTING OR COMPUTER LIST CONTAINING THE NAMES AND ADDRESSES OF THE RECORD
HOLDERS OF THE COMPANY COMMON STOCK AS OF THE MOST RECENT PRACTICABLE DATE AND
SHALL FURNISH MERGER SUB WITH SUCH ADDITIONAL AVAILABLE INFORMATION (INCLUDING,
BUT NOT LIMITED TO, UPDATED LISTS OF HOLDERS OF THE COMPANY COMMON STOCK AND
THEIR ADDRESSES, MAILING LABELS AND LISTS OF SECURITY POSITIONS AND
NON-OBJECTING BENEFICIAL OWNER LISTS) AND SUCH OTHER ASSISTANCE AS MERGER SUB OR
ITS AGENTS MAY REASONABLY REQUEST IN COMMUNICATING THE OFFER TO THE COMPANY’S
RECORD AND BENEFICIAL STOCKHOLDERS. SUBJECT TO THE REQUIREMENTS OF APPLICABLE
LAW, AND EXCEPT FOR SUCH STEPS AS ARE NECESSARY TO DISSEMINATE THE OFFER
DOCUMENTS AND ANY OTHER DOCUMENTS NECESSARY TO CONSUMMATE THE MERGER, PARENT,
MERGER SUB AND THEIR AFFILIATES, ASSOCIATES, AGENTS AND ADVISORS SHALL KEEP SUCH
INFORMATION CONFIDENTIAL AND USE THE INFORMATION CONTAINED IN ANY SUCH LABELS,
LISTINGS AND FILES ONLY IN CONNECTION WITH THE OFFER AND THE MERGER AND, SHOULD
THE OFFER TERMINATE OR IF THIS AGREEMENT SHALL BE TERMINATED, WILL DESTROY ALL
COPIES OF SUCH INFORMATION THEN IN THEIR POSSESSION.


 

SECTION 1.03                    Directors.

 


(A)                                  PROMPTLY UPON THE PURCHASE OF AND PAYMENT
FOR ANY SHARES OF COMPANY COMMON STOCK BY MERGER SUB PURSUANT TO THE OFFER WHICH
REPRESENT AT LEAST A MAJORITY OF THE SHARES OF COMPANY COMMON STOCK OUTSTANDING
ON A FULLY DILUTED BASIS AND AT ALL TIMES THEREAFTER AND SUBJECT TO
SECTION 1.03(B), MERGER SUB SHALL BE ENTITLED TO ELECT SUCH NUMBER OF DIRECTORS,
ROUNDED UP TO THE NEXT WHOLE NUMBER, ON THE COMPANY’S BOARD OF DIRECTORS AS IS
EQUAL TO THE PRODUCT OF THE TOTAL NUMBER OF DIRECTORS ON THE COMPANY’S BOARD OF
DIRECTORS (GIVING EFFECT TO THE DIRECTORS ELECTED OR DESIGNATED BY MERGER SUB
PURSUANT TO THIS SENTENCE) MULTIPLIED BY THE PERCENTAGE THAT THE AGGREGATE
NUMBER OF SHARES OF COMPANY COMMON STOCK BENEFICIALLY OWNED BY MERGER SUB AND
ANY OF ITS AFFILIATES BEARS TO THE TOTAL NUMBER OF SHARES OF COMPANY COMMON
STOCK THEN OUTSTANDING (SUCH DIRECTORS WHICH MERGER SUB IS ENTITLED TO ELECT
PURSUANT TO THIS SENTENCE, THE “MERGER SUB DESIGNEES”). THE COMPANY SHALL, UPON
MERGER SUB’S REQUEST AT ANY TIME FOLLOWING THE PURCHASE OF AND PAYMENT FOR
SHARES OF COMPANY COMMON STOCK PURSUANT TO THE OFFER WHICH REPRESENT AT LEAST A
MAJORITY OF THE SHARES OF COMPANY COMMON STOCK OUTSTANDING ON A FULLY DILUTED
BASIS, TAKE SUCH REASONABLE ACTIONS, INCLUDING PROMPTLY FILLING VACANCIES OR
NEWLY CREATED DIRECTORSHIPS ON THE COMPANY’S BOARD OF DIRECTORS, PROMPTLY
INCREASING THE SIZE OF THE COMPANY’S BOARD OF DIRECTORS AND/OR PROMPTLY
REQUESTING THE RESIGNATIONS OF SUCH NUMBER OF ITS INCUMBENT DIRECTORS AS ARE
NECESSARY TO ENABLE THE MERGER SUB DESIGNEES TO BE SO ELECTED OR DESIGNATED TO
THE COMPANY’S BOARD OF DIRECTORS, AND SHALL USE ITS BEST EFFORTS TO CAUSE THE
MERGER SUB DESIGNEES TO BE SO ELECTED OR DESIGNATED AT SUCH TIME. THE COMPANY’S
OBLIGATIONS UNDER THIS SECTION 1.03(A) SHALL BE SUBJECT TO SECTION 14(F) OF THE
EXCHANGE ACT AND RULE 14F-1 PROMULGATED THEREUNDER. THE COMPANY SHALL PROMPTLY
UPON EXECUTION OF THIS AGREEMENT TAKE ALL ACTIONS REQUIRED PURSUANT TO
SECTION 14(F) AND RULE 14F-1 IN ORDER TO FULFILL ITS OBLIGATIONS UNDER THIS
SECTION 1.03(A), INCLUDING MAILING TO STOCKHOLDERS THE

 

4

--------------------------------------------------------------------------------



 


INFORMATION REQUIRED BY SECTION 14(F) AND RULE 14F-1 AS IS NECESSARY TO ENABLE
THE MERGER SUB DESIGNEES TO BE ELECTED OR DESIGNATED TO THE COMPANY’S BOARD OF
DIRECTORS. MERGER SUB SHALL SUPPLY THE COMPANY WITH, AND BE SOLELY RESPONSIBLE
FOR, INFORMATION WITH RESPECT TO THE MERGER SUB DESIGNEES AND PARENT’S AND
MERGER SUB’S RESPECTIVE OFFICERS, DIRECTORS AND AFFILIATES TO THE EXTENT
REQUIRED BY SECTION 14(F) AND RULE 14F-1.


 


(B)                                 IN THE EVENT THAT MERGER SUB’S DESIGNEES ARE
ELECTED OR DESIGNATED TO THE COMPANY’S BOARD OF DIRECTORS PURSUANT TO
SECTION 1.03(A), THEN, UNTIL THE EFFECTIVE TIME, THE COMPANY AND PARENT SHALL
CAUSE THE COMPANY’S BOARD OF DIRECTORS TO MAINTAIN AS DIRECTORS TWO DIRECTORS
WHO ARE MEMBERS OF THE COMPANY’S BOARD OF DIRECTORS ON THE DATE HEREOF (THE
“CONTINUING DIRECTORS”); PROVIDED, HOWEVER, THAT IF ANY CONTINUING DIRECTOR IS
UNABLE TO SERVE DUE TO DEATH, DISABILITY OR RESIGNATION, THE REMAINING
CONTINUING DIRECTOR SHALL BE ENTITLED TO ELECT OR DESIGNATE ANOTHER PERSON TO
FILL SUCH VACANCY, AND SUCH PERSON SHALL BE DEEMED TO BE A CONTINUING DIRECTOR
FOR PURPOSES OF THIS AGREEMENT. IF NO CONTINUING DIRECTOR THEN REMAINS, THE
OTHER DIRECTORS SHALL DESIGNATE TWO PERSONS TO FILL SUCH VACANCIES AND SUCH
PERSONS SHALL BE DEEMED CONTINUING DIRECTORS FOR ALL PURPOSES OF THIS AGREEMENT.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, NEITHER PARENT NOR
MERGER SUB SHALL TAKE ANY ACTION TO CAUSE ANY CONTINUING DIRECTOR TO BE REMOVED
FOR CAUSE. NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, THE
AFFIRMATIVE VOTE OF A MAJORITY OF THE CONTINUING DIRECTORS SHALL (IN ADDITION TO
THE APPROVAL RIGHTS OF THE BOARD OF DIRECTORS OR THE STOCKHOLDERS OF THE COMPANY
AS MAY BE REQUIRED BY THE RESTATED CERTIFICATE OF INCORPORATION OF THE COMPANY
(AS AMENDED, THE “COMPANY ARTICLES”), THE BYLAWS OF THE COMPANY (AS AMENDED, THE
“COMPANY BYLAWS,” AND TOGETHER WITH THE COMPANY ARTICLES, THE “COMPANY GOVERNING
DOCUMENTS”) OR APPLICABLE LAW) BE REQUIRED (I) FOR THE COMPANY TO AMEND OR
TERMINATE THIS AGREEMENT, (II) TO EXERCISE OR WAIVE ANY OF THE COMPANY’S RIGHTS,
BENEFITS OR REMEDIES HEREUNDER, (III) TO AMEND THE COMPANY GOVERNING DOCUMENTS
OR (IV) TO TAKE ANY OTHER ACTION OF THE COMPANY’S BOARD OF DIRECTORS UNDER OR IN
CONNECTION WITH THIS AGREEMENT. THE CONTINUING DIRECTORS SHALL HAVE THE
AUTHORITY TO RETAIN SUCH COUNSEL AND OTHER ADVISORS AT THE EXPENSE OF THE
COMPANY AS DETERMINED APPROPRIATE BY THE CONTINUING DIRECTORS AND SHALL HAVE THE
AUTHORITY TO INSTITUTE ANY ACTION ON BEHALF OF THE COMPANY TO ENFORCE THE
PERFORMANCE OF THIS AGREEMENT.


 

SECTION 1.04                    The Merger. Upon the terms and subject to the
conditions set forth in this Agreement and in accordance with the DGCL, Merger
Sub shall be merged with and into the Company at the Effective Time. Following
the Effective Time, the separate corporate existence of Merger Sub shall cease,
and the Company shall continue as the surviving corporation in the Merger (the
“Surviving Corporation”) and shall succeed to and assume all the rights and
obligations of Merger Sub in accordance with the DGCL.

 

SECTION 1.05                    Closing. The closing of the Merger (the
“Closing”) will take place at 10:00 a.m. on a date to be specified by the
parties (the “Closing Date”), which shall be no later than the second Business
Day after satisfaction or waiver of the conditions set forth in Article VII
(other than those conditions that by their terms are to be satisfied at the
Closing, but subject to the satisfaction or waiver of those conditions), at the
offices of Shearman & Sterling LLP, 599 Lexington Avenue, New York, New York,
unless another date or place is agreed to in writing by the parties hereto.

 

5

--------------------------------------------------------------------------------



 

SECTION 1.06                    Effective Time. Subject to the provisions of
this Agreement, as soon as practicable on the Closing Date, the parties shall
file a certificate of merger (the “Certificate of Merger”) executed in
accordance with the relevant provisions of the DGCL and shall make all other
filings or recordings required under the DGCL. The Merger shall become effective
at such time as the Certificate of Merger is duly filed with the Secretary of
State of the State of Delaware, or at such other time as Parent and the Company
shall agree and shall specify in the Certificate of Merger (the time the Merger
becomes effective being the “Effective Time”).

 

SECTION 1.07                    Effects of the Merger. The Merger shall have the
effects set forth in Section 2.01 below and in the DGCL (including in
Section 259 of the DGCL).

 

SECTION 1.08                    Certificate of Incorporation and Bylaws.

 


(A)                                  THE COMPANY ARTICLES SHALL BE THE
CERTIFICATE OF INCORPORATION OF THE SURVIVING CORPORATION UNTIL THEREAFTER
CHANGED OR AMENDED AS PROVIDED THEREIN OR BY APPLICABLE LAW; PROVIDED, HOWEVER,
THAT, AT THE EFFECTIVE TIME, THE CERTIFICATE OF INCORPORATION OF THE SURVIVING
CORPORATION SHALL BE AMENDED IN ITS ENTIRETY TO BE IDENTICAL TO THE CERTIFICATE
OF INCORPORATION OF MERGER SUB IN EFFECT IMMEDIATELY PRIOR TO THE EFFECTIVE
TIME, EXCEPT THAT ARTICLE I THEREOF SHALL READ AS FOLLOWS:  “THE NAME OF THE
CORPORATION IS ENGELHARD CORPORATION.”


 


(B)                                 THE BYLAWS OF THE MERGER SUB, AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, SHALL BE THE BYLAWS OF THE SURVIVING
CORPORATION UNTIL THEREAFTER CHANGED OR AMENDED AS PROVIDED THEREIN OR BY
APPLICABLE LAW.


 

SECTION 1.09                    Directors. The directors of Merger Sub
immediately prior to the Effective Time shall be the directors of the Surviving
Corporation, each of such directors to hold office, subject to the applicable
provisions of the Certificate of Incorporation and Bylaws of the Surviving
Corporation, until the earlier of their resignation or removal or until their
respective successors are duly elected and qualified, as the case may be.

 

SECTION 1.10                    Officers. The officers of the Company
immediately prior to the Effective Time shall be the officers of the Surviving
Corporation, such officers to hold office, subject to the applicable provisions
of the Certificate of Incorporation and Bylaws of the Surviving Corporation,
until the earlier of their resignation or removal or until their respective
successors are duly elected and qualified, as the case may be.

 

ARTICLE II

Effect of the Merger on the Capital Stock of the
Constituent Corporations

 

SECTION 2.01                    Effect on Capital Stock. As of the Effective
Time, by virtue of the Merger and without any action on the part of the holder
of any shares of Company Common Stock or any shares of capital stock of Merger
Sub:

 

(a)                                  Common Stock of Merger Sub. Each issued and
outstanding share of common stock of Merger Sub shall be converted into and
become one validly issued, fully paid and nonassessable share of common stock,
par value $.01 per share, of the Surviving

 

6

--------------------------------------------------------------------------------



 

Corporation with the same rights, powers and privileges as the shares so
converted and shall constitute the only outstanding shares of capital stock of
the Surviving Corporation.

 

(b)                                 Cancellation of Stock. Each share of Company
Common Stock held by the Company as treasury stock (other than shares, if any,
in any Employee Benefit Plans) or owned by Parent or any of its Subsidiaries
immediately prior to the Effective Time shall automatically be canceled and
retired and shall cease to exist and no payment shall be made with respect
thereto.

 

(c)                                  Company Common Stock; Determination of
Merger Consideration. Each share of Company Common Stock outstanding as of the
Effective Time (other than the Dissent Shares and shares cancelled pursuant to
Section 2.01(b) and excluding shares of Company Common Stock owned by Parent,
Merger Sub or any other wholly owned direct or indirect Subsidiary of Parent),
by virtue of the Merger, shall be converted into a right to receive the Offer
Price in cash, without interest, less the per share amount of any dividend that
has, after the date hereof and prior to the Effective Time, been paid to, or
become payable to, holders of Company Common Stock by the Company (the “Per
Share Merger Consideration,” the aggregate amount in cash into which all shares
of Company Common Stock may be converted pursuant to this Section 2.01, the
“Aggregate Merger Consideration”).

 

(d)                                 Dissenters’ Rights. Notwithstanding anything
in this Agreement to the contrary, shares of Company Common Stock that are
outstanding immediately prior to the Effective Time, that are not held by
Parent, Merger Sub or any other wholly owned direct or indirect Subsidiary of
Parent, and that are held by any Person who is entitled to dissent from the
Merger pursuant to Section 262 of the DGCL (the “Dissenters’ Rights Statute”),
who did not vote in favor of the Merger or consent thereto in writing and who
complies in all other respects with the Dissenters’ Rights Statute (such shares,
“Dissent Shares”) shall not be converted into a right to receive the Per Share
Merger Consideration as provided in Section 2.01(c), but rather the holders of
Dissent Shares shall be entitled to the right to receive payment of the fair
value of such Dissent Shares in accordance with the Dissenters’ Rights Statute;
provided, however, that if any such holder shall fail to perfect or otherwise
shall waive, withdraw or lose the right to receive payment of the fair value
under the Dissenters’ Rights Statute, then the right of such holder to be paid
the fair value of such holder’s Dissent Shares shall cease and such Dissent
Shares shall be deemed to have been converted as of the Effective Time into, and
to have become exchangeable solely for, the right to receive the Per Share
Merger Consideration, without interest, as provided in Section 2.01(c). The
Company shall give prompt notice to Parent of any written demands and any other
instruments served pursuant to the Dissenters’ Rights Statute received by the
Company relating to rights of appraisal under the Dissenters’ Rights Statute,
and Parent shall have the right to direct all negotiations and proceedings with
respect to such demands. Except with the prior written consent of Parent, the
Company shall not make any payment with respect to, or offer to settle or
settle, any such demands. Each holder of Dissent Shares who becomes entitled to
payment for such shares pursuant to the Dissenters’ Rights Statute shall receive
payment therefor from the Surviving Corporation in accordance with the
Dissenters’ Rights Statute.

 

7

--------------------------------------------------------------------------------



 

SECTION 2.02                    Payment to Company Stockholders.

 


(A)                                  PRIOR TO THE EFFECTIVE TIME, MERGER SUB
SHALL DESIGNATE A BANK OR TRUST COMPANY TO ACT AS AGENT (THE “EXCHANGE AGENT”)
FOR THE PURPOSE OF EXCHANGING FOR THE MERGER CONSIDERATION (I) CERTIFICATES
REPRESENTING COMPANY COMMON STOCK (THE “CERTIFICATES”) OR (II) UNCERTIFICATED
COMPANY COMMON STOCK (THE “UNCERTIFICATED SHARES”). AT THE EFFECTIVE TIME,
PARENT SHALL DEPOSIT WITH THE EXCHANGE AGENT AN AMOUNT IN IMMEDIATELY AVAILABLE
FUNDS EQUAL TO THE AGGREGATE MERGER CONSIDERATION TO BE PAID IN RESPECT OF ALL
OF THE CERTIFICATES AND THE UNCERTIFICATED SHARES. PROMPTLY AFTER THE EFFECTIVE
TIME, PARENT SHALL SEND, OR SHALL CAUSE THE EXCHANGE AGENT TO SEND, TO EACH
HOLDER OF COMPANY COMMON STOCK AT THE EFFECTIVE TIME A LETTER OF TRANSMITTAL AND
INSTRUCTIONS (WHICH SHALL SPECIFY THAT THE DELIVERY SHALL BE EFFECTED, AND RISK
OF LOSS AND TITLE SHALL PASS, ONLY UPON PROPER DELIVERY OF THE CERTIFICATES OR
TRANSFER OF THE UNCERTIFICATED SHARES TO THE EXCHANGE AGENT) FOR USE IN SUCH
EXCHANGE.


 


(B)                                 EACH HOLDER OF SHARES OF COMPANY COMMON
STOCK THAT HAVE BEEN CONVERTED INTO THE RIGHT TO RECEIVE THE MERGER
CONSIDERATION SHALL BE ENTITLED TO RECEIVE, UPON (I) SURRENDER TO THE EXCHANGE
AGENT OF A CERTIFICATE, TOGETHER WITH A PROPERLY COMPLETED LETTER OF TRANSMITTAL
OR (II) RECEIPT OF AN “AGENT’S MESSAGE” BY THE EXCHANGE AGENT (OR SUCH OTHER
EVIDENCE, IF ANY, OF TRANSFER AS THE EXCHANGE AGENT MAY REASONABLY REQUEST) IN
THE CASE OF A BOOK-ENTRY TRANSFER OF UNCERTIFICATED SHARES, THE MERGER
CONSIDERATION, WITHOUT INTEREST, PAYABLE FOR EACH COMPANY COMMON SHARE
REPRESENTED BY A CERTIFICATE OR FOR EACH UNCERTIFICATED SHARE. UNTIL SO
SURRENDERED OR TRANSFERRED, AS THE CASE MAY BE, EACH SUCH CERTIFICATE OR
UNCERTIFICATED SHARE SHALL REPRESENT AFTER THE EFFECTIVE TIME FOR ALL PURPOSES
ONLY THE RIGHT TO RECEIVE SUCH MERGER CONSIDERATION.


 


(C)                                  IF ANY PORTION OF THE APPLICABLE MERGER
CONSIDERATION IS TO BE PAID TO A PERSON OTHER THAN THE PERSON IN WHOSE NAME THE
SURRENDERED CERTIFICATE OR THE TRANSFERRED UNCERTIFICATED SHARE IS REGISTERED,
IT SHALL BE A CONDITION TO SUCH PAYMENT THAT (I) EITHER SUCH CERTIFICATE SHALL
BE PROPERLY ENDORSED OR SHALL OTHERWISE BE IN PROPER FORM FOR TRANSFER OR SUCH
UNCERTIFICATED SHARE SHALL BE PROPERLY TRANSFERRED AND (II) THE PERSON
REQUESTING SUCH PAYMENT SHALL PAY TO THE EXCHANGE AGENT ANY TRANSFER OR OTHER
TAXES REQUIRED AS A RESULT OF SUCH PAYMENT TO A PERSON OTHER THAN THE REGISTERED
HOLDER OF SUCH CERTIFICATE OR UNCERTIFICATED SHARE OR ESTABLISH TO THE
SATISFACTION OF THE EXCHANGE AGENT THAT SUCH TAX HAS BEEN PAID OR IS NOT
PAYABLE.


 


(D)                                 AFTER THE EFFECTIVE TIME, THERE SHALL BE NO
FURTHER REGISTRATION OF TRANSFERS OF SHARES OF COMPANY COMMON STOCK. IF, AFTER
THE EFFECTIVE TIME, CERTIFICATES OR UNCERTIFICATED SHARES ARE PRESENTED TO THE
SURVIVING CORPORATION, THEY SHALL BE CANCELED AND EXCHANGED FOR THE MERGER
CONSIDERATION PROVIDED FOR, AND IN ACCORDANCE WITH THE PROCEDURES SET FORTH, IN
THIS ARTICLE II.


 


(E)                                  ANY PORTION OF THE MERGER CONSIDERATION
DEPOSITED WITH THE EXCHANGE AGENT PURSUANT TO SECTION 2.02(A) (AND ANY INTEREST
OR OTHER INCOME EARNED THEREON) THAT REMAINS UNCLAIMED BY THE HOLDERS OF COMPANY
COMMON STOCK ONE YEAR AFTER THE EFFECTIVE TIME SHALL BE RETURNED TO PARENT, UPON
DEMAND, AND ANY SUCH HOLDER WHO HAS NOT EXCHANGED SUCH COMPANY COMMON STOCK FOR
THE MERGER CONSIDERATION IN ACCORDANCE WITH THIS SECTION 2.02 PRIOR TO THAT TIME
SHALL THEREAFTER LOOK ONLY TO PARENT AND THE SURVIVING CORPORATION FOR PAYMENT
OF THE MERGER CONSIDERATION IN RESPECT OF SUCH COMPANY COMMON STOCK WITHOUT ANY
INTEREST THEREON.

 

8

--------------------------------------------------------------------------------



 


NOTWITHSTANDING THE FOREGOING, PARENT, THE SURVIVING CORPORATION AND THE
EXCHANGE AGENT SHALL NOT BE LIABLE TO ANY HOLDER OF COMPANY COMMON STOCK FOR ANY
AMOUNT PAID TO A PUBLIC OFFICIAL PURSUANT TO APPLICABLE ABANDONED PROPERTY,
ESCHEAT OR SIMILAR LAWS.


 


(F)                                    ANY PORTION OF THE MERGER CONSIDERATION
DEPOSITED WITH THE EXCHANGE AGENT PURSUANT TO SECTION 2.02(A) TO PAY FOR COMPANY
COMMON STOCK, FOR WHICH DISSENTERS’ RIGHTS HAVE BEEN PERFECTED AND HAVE NOT BEEN
WITHDRAWN OR LOST 30 DAYS AFTER THE EFFECTIVE TIME, SHALL BE RETURNED TO PARENT,
UPON DEMAND.


 


(G)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE EXCHANGE AGENT, PARENT OR THE COMPANY SHALL BE ENTITLED TO
DEDUCT AND WITHHOLD FROM THE CONSIDERATION OTHERWISE PAYABLE (I) TO ANY HOLDER
OF SHARES OF COMPANY COMMON STOCK PURSUANT TO THIS AGREEMENT, (II) TO ANY PERSON
DESIGNATED TO RECEIVE MERGER CONSIDERATION PURSUANT TO SECTION 2.02(C) OR
(III) TO ANY PERSON PURSUANT TO SECTION 2.03 HEREOF SUCH AMOUNTS AS MAY BE
REQUIRED TO BE DEDUCTED AND WITHHELD WITH RESPECT TO THE MAKING OF SUCH PAYMENT
UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, AND THE RULES AND
REGULATIONS PROMULGATED THEREUNDER, OR UNDER ANY PROVISION OF STATE, LOCAL OR
FOREIGN TAX LAW; PROVIDED, THAT NO AMOUNT SHALL BE WITHHELD OR DEDUCTED UNDER
ANY PROVISIONS OF FOREIGN TAX LAW, EXCEPT TO THE EXTENT THAT A PERSON IS SUBJECT
TO SUCH WITHHOLDING OR DEDUCTION AS A RESULT OF A CONNECTION BETWEEN SUCH PERSON
AND THE FOREIGN JURISDICTION THAT IMPOSES SUCH WITHHOLDING OR DEDUCTION (OTHER
THAN A CONNECTION ARISING SOLELY FROM THE RECEIPT OF CONSIDERATION PURSUANT TO
THIS AGREEMENT). TO THE EXTENT THAT AMOUNTS ARE SO WITHHELD AND PAID OVER TO THE
APPROPRIATE TAXING AUTHORITY BY THE EXCHANGE AGENT, PARENT OR THE COMPANY, SUCH
WITHHELD AMOUNTS SHALL BE TREATED FOR ALL PURPOSES OF THIS AGREEMENT AS HAVING
BEEN PAID TO THE HOLDER OF COMPANY COMMON STOCK IN RESPECT OF WHICH SUCH
DEDUCTION AND WITHHOLDING WAS MADE.


 

SECTION 2.03                    Treatment of Options, Restricted Stock and other
Equity Awards.

 


(A)                                  UPON THE CONSUMMATION OF THE OFFER, EACH
EMPLOYEE AND DIRECTOR STOCK OPTION TO PURCHASE COMPANY COMMON STOCK OUTSTANDING
UNDER ANY STOCK OPTION OR COMPENSATION PLAN OR ARRANGEMENT OF THE COMPANY SHALL,
WITH NO ACTION ON THE PART OF THE COMPANY OR HOLDER THEREOF, BECOME FULLY
VESTED. AT OR IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, THE COMPANY WILL CAUSE
ANY NECESSARY ACTION TO BE TAKEN TO CAUSE EACH SUCH STOCK OPTION TO BE CANCELED
AND THE COMPANY SHALL PAY EACH HOLDER OF ANY SUCH OPTION, AT THE EFFECTIVE TIME,
FOR EACH SUCH OPTION SURRENDERED AN AMOUNT IN CASH DETERMINED BY MULTIPLYING
(I) THE EXCESS, IF ANY, OF THE MERGER CONSIDERATION OVER THE APPLICABLE EXERCISE
PRICE OF SUCH OPTION BY (II) THE NUMBER OF SHARES OF COMPANY COMMON STOCK SUCH
HOLDER COULD HAVE PURCHASED (ASSUMING FULL VESTING OF ALL OPTIONS) HAD SUCH
HOLDER EXERCISED SUCH OPTION IN FULL IMMEDIATELY PRIOR TO THE EFFECTIVE TIME.


 


(B)                                 UPON THE CONSUMMATION OF THE OFFER, EACH
SHARE OF COMPANY COMMON STOCK SUBJECT TO RESTRICTIONS ON TRANSFER AND/OR
FORFEITURE OUTSTANDING UNDER ANY STOCK OR COMPENSATION PLAN OR ARRANGEMENT OF
THE COMPANY SHALL, WITH NO ACTION ON THE PART OF THE COMPANY OR HOLDER THEREOF,
BECOME FULLY VESTED. IN ADDITION, UPON CONSUMMATION OF THE OFFER, THE COMPANY
WILL CAUSE ANY NECESSARY ACTION TO BE TAKEN TO CAUSE EACH RESTRICTED STOCK UNIT
AND EACH OTHER DEFERRED RIGHT TO RECEIVE IN THE FUTURE SHARES OR CASH MEASURED
IN REFERENCE TO SHARES OF

 

9

--------------------------------------------------------------------------------



 


COMPANY COMMON STOCK GRANTED PURSUANT TO THE COMPANY’S DEFERRED COMPENSATION
PLANS TO VEST AND THE MAXIMUM AMOUNT OF SHARES OF COMPANY COMMON STOCK
DELIVERABLE THEREUNDER WILL BE DELIVERED AS PROVIDED IN THE APPLICABLE PLAN
PERTAINING THERETO.


 


(C)                                  PRIOR TO THE EFFECTIVE TIME, THE COMPANY
SHALL TAKE ALL NECESSARY ACTION (I) SUCH THAT THE DISPOSITION BY EACH MEMBER OF
THE BOARD OF DIRECTORS AND EACH EMPLOYEE OF THE COMPANY THAT IS SUBJECT TO
SECTION 16 OF THE EXCHANGE ACT OF COMPANY COMMON STOCK, OPTIONS TO PURCHASE
COMPANY COMMON STOCK, RESTRICTED STOCK UNITS AND OTHER DEFERRED RIGHTS TO
RECEIVE SHARES OR CASH MEASURED IN REFERENCE TO SHARES OF COMPANY COMMON STOCK,
IN EACH CASE, PURSUANT TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, SHALL
BE EXEMPT FROM SECTION 16(B) OF THE EXCHANGE ACT PURSUANT TO RULE 16B-3
THEREUNDER AND (II) IN ORDER TO GIVE EFFECT TO THE TRANSACTIONS CONTEMPLATED BY
SECTIONS 2.03(A) AND 2.03(B).


 


SECTION 2.04                    ADJUSTMENTS.


 

If, during the period between the date hereof and the Effective Time, any change
in the outstanding Company Common Stock shall occur, including by reason of any
reclassification, recapitalization, stock split or combination or exchange of
Company Common Stock, or stock dividend thereon with a record date during such
period or issuer tender or exchange offer or similar transaction (excluding any
such change as a result of any exercise of options outstanding as of the date
hereof to purchase Company Common Stock granted under the Company’s stock option
or compensation plans or arrangements), the Merger Consideration and any other
amounts payable pursuant to this Agreement shall be appropriately adjusted.

 

SECTION 2.05                    Lost Certificates. If any Certificate shall have
been lost, stolen or destroyed, upon the making of an affidavit of that fact by
the Person claiming such Certificate to be lost, stolen or destroyed and, if
required by the Surviving Corporation, the posting by such Person of a bond, in
such reasonable amount as the Surviving Corporation may direct, as indemnity
against any claim that may be made against it with respect to such Certificate,
the Exchange Agent shall pay, in exchange for such lost, stolen or destroyed
Certificate, the Merger Consideration to be paid in respect of the Company
Common Stock represented by such Certificate, as contemplated by this
Article II.

 

ARTICLE III

Representations and Warranties of the Company

 

Except as set forth in the disclosure schedule of the Company attached to this
Agreement (the “Company Disclosure Schedule”) and except as the Company has
disclosed in public filings made prior to the date hereof with the SEC, the
Company represents and warrants to Parent and Merger Sub that:

 

SECTION 3.01                    Organization, Standing and Corporate Power.

 


(A)                                  THE COMPANY IS DULY ORGANIZED, VALIDLY
EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION IN WHICH IT IS
INCORPORATED OR ORGANIZED AND HAS ALL REQUISITE CORPORATE OR OTHER POWER AND
AUTHORITY TO OWN, OPERATE AND LEASE ITS PROPERTIES AND TO CARRY ON ITS BUSINESS
AS NOW BEING CONDUCTED.

 

10

--------------------------------------------------------------------------------



 


(B)                                 EACH OF THE COMPANY AND ITS SIGNIFICANT
SUBSIDIARIES IS DULY QUALIFIED OR LICENSED TO DO BUSINESS AND IS IN GOOD
STANDING IN EACH JURISDICTION IN WHICH THE NATURE OF ITS BUSINESS OR THE
OWNERSHIP, LEASING OR OPERATION OF ITS PROPERTIES MAKES SUCH QUALIFICATION OR
LICENSING NECESSARY, OTHER THAN IN SUCH JURISDICTIONS WHERE THE FAILURE TO BE SO
QUALIFIED OR LICENSED, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(C)                                  THE COMPANY HAS MADE AVAILABLE TO PARENT
COMPLETE AND CORRECT COPIES OF THE COMPANY ARTICLES AND COMPANY BYLAWS, EACH AS
AMENDED TO THE DATE HEREOF. THERE HAVE BEEN NO AMENDMENTS TO THE CERTIFICATE OF
INCORPORATION AND BYLAWS OR OTHER SIMILAR DOCUMENTS OF EACH SIGNIFICANT
SUBSIDIARY OF THE COMPANY THAT HAD PREVIOUSLY BEEN MADE AVAILABLE TO PARENT
SINCE SUCH TIME AS THEY WERE MADE AVAILABLE TO PARENT.


 

SECTION 3.02                    Significant Subsidiaries. Each “significant
subsidiary” of the Company (as defined in Rule 1-02 of Regulation S-X of the
SEC) (such Subsidiaries of the Company, the “Significant Subsidiaries”) is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction in which it is incorporated or organized and has all requisite
corporate or other power and authority to own, operate and lease its properties
and to carry on its business as now being conducted, except where the failure to
have such power and authority or good standing would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect. All
the outstanding shares of capital stock of, or other equity interests in, each
Significant Subsidiary have been duly authorized, validly issued and are fully
paid and nonassessable and are owned directly or indirectly by the Company free
and clear of all pledges, claims, liens, charges, encumbrances or security
interests (collectively, “Liens”), and free of any restriction on the right to
vote, sell or otherwise dispose of such capital stock or other equity interests,
other than, in each case, as would not reasonably be expected to have a Company
Material Adverse Effect. There are no stock appreciation rights, stock options,
“phantom” stock, profit participation or similar rights outstanding with respect
to the capital stock of any direct or indirect Significant Subsidiary of the
Company.

 

SECTION 3.03                    Capital Structure. The authorized capital stock
of the Company consists of 350,000,000 shares of Company Common Stock and
5,000,000 shares of preferred stock, without par value (the “Company Preferred
Stock”). As of May 25, 2006, (a) 124,080,451 shares of Company Common Stock
(including the associated Series A Junior Participating Preferred Stock Purchase
Rights) were issued and outstanding, (b) 23,212,490 shares of Company Common
Stock were held by the Company in its treasury, (c) 7,430,419 shares of Company
Common Stock were subject to outstanding options to acquire shares of Company
Common Stock granted pursuant to the Company’s 2002 Long-Term Incentive Plan,
the Stock Option Plan of 1999 for Certain Key Employees, the Company’s Stock
Option Plan of 1991 and the Directors Stock Option Plan, (d) restricted stock
units to acquire 21,470 shares of Company Common Stock were issued and
outstanding granted pursuant to the Company’s 2002 Long Term Incentive Plan,
(e) 154,657 shares of Company Common Stock had been awarded under, and remain
subject to, the Company’s deferred compensation plans for directors and (f) no
shares of Company Preferred Stock were issued and outstanding. All outstanding
shares of capital stock of the Company are duly authorized, validly issued,
fully paid and nonassessable and not subject to or issued in violation of any
preemptive rights. There are not issued, reserved for issuance or outstanding
(A) any securities of the Company or any of its Significant

 

11

--------------------------------------------------------------------------------



 

Subsidiaries convertible into or exchangeable or exercisable for shares of
capital stock or voting securities of the Company or any of its Significant
Subsidiaries or (B) any warrants, calls, options, subscriptions or other rights,
agreements or commitments to acquire from the Company or any of its Significant
Subsidiaries, or any obligation of the Company or any of its Significant
Subsidiaries to issue, any capital stock, voting securities or securities
convertible into or exchangeable or exercisable for capital stock or voting
securities of the Company or any of its Significant Subsidiaries (each, a
“Company Option”). Neither the Company nor any of its Significant Subsidiaries
(i) has any obligation to repurchase, redeem or otherwise acquire the securities
described in the preceding sentence or to issue, deliver or sell, or cause to be
issued, delivered or sold, any such securities or (ii) is a party to any voting
agreement or proxy with respect to the voting of any such securities.

 

SECTION 3.04                    Authority; Noncontravention.

 


(A)                                  THE COMPANY HAS ALL REQUISITE CORPORATE
POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT, PERFORM ITS
OBLIGATIONS HEREUNDER AND CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT BY THE COMPANY AND THE
CONSUMMATION BY THE COMPANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT
HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE ACTION, OTHER THAN THE
STOCKHOLDER APPROVAL, ON THE PART OF THE COMPANY, AND NO OTHER CORPORATE
PROCEEDINGS, OTHER THAN THE STOCKHOLDER APPROVAL, ON THE PART OF THE COMPANY ARE
NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY THE
COMPANY AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND DELIVERY BY EACH OF
THE OTHER PARTIES HERETO, CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
THE COMPANY, ENFORCEABLE AGAINST THE COMPANY IN ACCORDANCE WITH ITS TERMS
(SUBJECT TO APPLICABLE BANKRUPTCY, SOLVENCY, FRAUDULENT TRANSFER,
REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY
FROM TIME TO TIME IN EFFECT). THE BOARD OF DIRECTORS OF THE COMPANY, AT A
MEETING DULY CALLED AND HELD, DULY ADOPTED RESOLUTIONS (I) APPROVING AND
DECLARING ADVISABLE THIS AGREEMENT, THE OFFER, THE MERGER AND THE OTHER
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, (II) RESOLVING THAT THE ADOPTION OF
THIS AGREEMENT BE SUBMITTED TO THE STOCKHOLDERS OF THE COMPANY, BUT SUBJECT TO
SECTION 5.02 HEREOF AND (III) RECOMMENDING THAT THE STOCKHOLDERS OF THE COMPANY
ACCEPT THE OFFER, TENDER THEIR SHARES OF COMPANY COMMON STOCK TO MERGER SUB
PURSUANT TO THE OFFER AND ADOPT THIS AGREEMENT (THE “COMPANY BOARD
RECOMMENDATION”). THE AFFIRMATIVE VOTE (OR WRITTEN CONSENT IN LIEU THEREOF) OF
THE HOLDERS OF A MAJORITY OF THE OUTSTANDING COMPANY COMMON STOCK (THE
“STOCKHOLDER APPROVAL”) IS THE ONLY VOTE OF THE HOLDERS OF ANY OF THE COMPANY’S
CAPITAL STOCK NECESSARY IN CONNECTION WITH THE CONSUMMATION OF THE MERGER.


 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
DO NOT, AND THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT WILL NOT, CONFLICT WITH, REQUIRE THE CONSENT, WAIVER, APPROVAL OR
AUTHORIZATION FROM ANY PARTY TO, OR RESULT IN ANY VIOLATION OR BREACH OF, OR
DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) UNDER, OR GIVE RISE TO
A RIGHT OF TERMINATION, CANCELLATION OR ACCELERATION OF ANY OBLIGATION OR TO THE
LOSS OF A BENEFIT UNDER, (I) THE COMPANY GOVERNING DOCUMENTS, (II) ANY NOTE,
BOND, MORTGAGE, INDENTURE, LEASE, LICENSE, PERMIT, FRANCHISE, CONTRACT,
AGREEMENT OR OTHER INSTRUMENT TO WHICH THE COMPANY OR ANY SIGNIFICANT SUBSIDIARY
IS A PARTY OR BY WHICH ANY OF THEM OR THEIR RESPECTIVE PROPERTIES OR ASSETS IS
BOUND OR

 

12

--------------------------------------------------------------------------------



 


AFFECTED OR (III) SUBJECT TO THE STOCKHOLDER APPROVAL AND THE GOVERNMENTAL
FILINGS AND OTHER MATTERS REFERRED TO IN SECTION 3.05 HEREOF, ANY LAW APPLICABLE
TO THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THEIR RESPECTIVE PROPERTIES OR
OTHER ASSETS, OTHER THAN, IN THE CASE OF CLAUSE (II), ANY SUCH CONFLICTS,
CONSENTS, WAIVERS, APPROVALS, AUTHORIZATIONS, VIOLATIONS, BREACHES, DEFAULTS,
RIGHTS OR LOSSES THAT, INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE
EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 


(C)                                  THE BOARD OF DIRECTORS OF THE COMPANY HAS
TAKEN ALL ACTION NECESSARY TO RENDER ARTICLE 7 OF THE COMPANY ARTICLES
INAPPLICABLE TO THE OFFER, THE MERGER, THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY. THE COMPANY HAS MADE AVAILABLE TO PARENT A COMPLETE AND
CORRECT COPY OF THE COMPANY RIGHTS AGREEMENT, INCLUDING ALL CURRENT AND PROPOSED
AMENDMENTS AND EXHIBITS THERETO. THE COMPANY HAS DULY EXECUTED AN AMENDMENT TO
THE COMPANY RIGHTS AGREEMENT, AS DESCRIBED HEREIN, AND THE BOARD OF DIRECTORS OF
THE COMPANY HAS DULY ADOPTED A RESOLUTION TO IRREVOCABLY AMEND THE COMPANY
RIGHTS AGREEMENT TO PROVIDE THAT: (I) A DISTRIBUTION DATE (AS DEFINED IN THE
COMPANY RIGHTS AGREEMENT) SHALL NOT OCCUR, THE RIGHTS (AS DEFINED IN THE COMPANY
RIGHTS AGREEMENT) SHALL NOT SEPARATE (TO THE EXTENT THE COMPANY RIGHTS AGREEMENT
OTHERWISE PROVIDES FOR SUCH SEPARATION) OR BECOME EXERCISABLE AND NEITHER PARENT
NOR MERGER SUB SHALL BECOME AN ACQUIRING PERSON (AS DEFINED IN THE COMPANY
RIGHTS AGREEMENT) AS A RESULT OF THE EXECUTION OR DELIVERY OF THIS AGREEMENT BY
PARENT OR MERGER SUB, THE PUBLIC ANNOUNCEMENT OF SUCH EXECUTION AND DELIVERY OR,
PROVIDED THAT THIS AGREEMENT SHALL NOT HAVE BEEN TERMINATED IN ACCORDANCE WITH
SECTION 8.01 HEREOF AND SUBJECT TO THE TERMS OF THIS AGREEMENT, THE PUBLIC
ANNOUNCEMENT OR THE COMMENCEMENT OF THE OFFER OR THE CONSUMMATION OF THE OFFER
AND (II) THE RIGHTS SHALL CEASE TO BE EXERCISABLE AND THE COMPANY RIGHTS
AGREEMENT SHALL TERMINATE AFTER THE CONSUMMATION OF THE OFFER IN ACCORDANCE WITH
THE TERMS THEREOF AND THE TERMS AND CONDITIONS HEREOF, INCLUDING THE ACCEPTANCE
FOR PAYMENT OF, AND THE PAYMENT FOR ALL SHARES OF COMPANY COMMON STOCK TENDERED
PURSUANT TO THE OFFER.


 

SECTION 3.05                    Governmental Approvals and Consents. No consent,
waiver, approval, order, license or permit of, or authorization of, action by or
in respect of, or registration, declaration or filing with or notification to,
any Federal, state, local or foreign government, any court, administrative,
regulatory or other governmental agency, commission or authority or any
non-governmental self-regulatory agency, commission or authority, whether
Federal, state, local or foreign (each, a “Governmental Authority”) is required
with respect to the Company or any of its Subsidiaries in connection with the
execution and delivery of this Agreement by the Company or the consummation by
the Company of the Merger or the other transactions contemplated by this
Agreement, except for (a) the filing of the Certificate of Merger with the
Secretary of State of the State of Delaware, (b) any consent, waiver, approval,
order, license, permit, authorization, action, registration, declaration, filing
or notification, the failure of which to obtain, individually or in the
aggregate, would not reasonably be expected to have a Company Material Adverse
Effect and (c) any filings made or approvals received prior to the date hereof.

 

SECTION 3.06                    Company Documents.

 


(A)                                  SINCE JANUARY 1, 2004, THE COMPANY HAS
FILED ALL REPORTS, SCHEDULES, FORMS, STATEMENTS AND OTHER DOCUMENTS (INCLUDING
EXHIBITS AND OTHER INFORMATION INCORPORATED THEREIN) REQUIRED TO BE FILED BY IT
WITH THE SEC OR THE NEW YORK STOCK EXCHANGE (THE “NYSE”)

 

13

--------------------------------------------------------------------------------



 


(SUCH DOCUMENTS, AS THEY HAVE BEEN AMENDED SINCE THE RESPECTIVE TIME OF THEIR
FILING, THE “COMPANY DOCUMENTS”). AS OF THEIR RESPECTIVE DATES, THE COMPANY
DOCUMENTS COMPLIED IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF THE
SECURITIES ACT OF 1933, AS AMENDED, THE EXCHANGE ACT OR THE LAWS OF ANY SUCH
JURISDICTION, AS THE CASE MAY BE, AND THE RULES AND REGULATIONS PROMULGATED
THEREUNDER APPLICABLE TO SUCH COMPANY DOCUMENTS, AND, AS OF THEIR RESPECTIVE
DATES, OR, IF AMENDED, THE DATE OF SUCH AMENDMENT, NONE OF THE COMPANY DOCUMENTS
CONTAINED ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMITTED TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN OR NECESSARY IN ORDER TO MAKE THE STATEMENTS
THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT
MISLEADING, PROVIDED THAT, IF THE COMPANY AMENDS ANY OF THE COMPANY DOCUMENTS,
THE FACT OF THE FILING OF SUCH AMENDMENT SHALL NOT, IN AND OF ITSELF, BE DEEMED
TO MEAN OR IMPLY THAT ANY REPRESENTATION OR WARRANTY IN THIS AGREEMENT WAS NOT
TRUE WHEN MADE OR BECAME UNTRUE THEREAFTER. NO SUBSIDIARY IS REQUIRED TO FILE
ANY FORM, REPORT OR OTHER DOCUMENT WITH THE SEC.


 


(B)                                 THE FINANCIAL STATEMENTS OF THE COMPANY
INCLUDED IN THE COMPANY DOCUMENTS WERE PREPARED IN ACCORDANCE WITH GENERALLY
ACCEPTED ACCOUNTING PRINCIPLES IN THE UNITED STATES (“GAAP”), AS THEN IN EFFECT,
APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT AS MAY BE
INDICATED THEREIN OR IN THE NOTES THERETO OR IN THE CASE OF UNAUDITED
STATEMENTS, AS PERMITTED BY FORM 10-Q) AND FAIRLY PRESENTED IN ALL MATERIAL
RESPECTS THE FINANCIAL POSITION OF THE COMPANY AND ITS CONSOLIDATED SUBSIDIARIES
AS OF THE DATES THEREOF AND THE CONSOLIDATED RESULTS OF THEIR OPERATIONS AND
CASH FLOWS FOR THE PERIODS THEN ENDED (SUBJECT, IN THE CASE OF UNAUDITED
STATEMENTS, TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND ANY OTHER ADJUSTMENTS
DESCRIBED THEREIN).


 


(C)                                  THE COMPANY HAS TIMELY FILED ALL
CERTIFICATIONS AND STATEMENTS REQUIRED BY (I) RULE 13A-14 OR RULE 15D-14 UNDER
THE EXCHANGE ACT OR (II) 18 U.S.C. SECTION 1350 (SECTION 906 OF THE
SARBANES-OXLEY ACT OF 2002) WITH RESPECT TO ANY APPLICABLE COMPANY DOCUMENT.


 

SECTION 3.07                    Absence of Certain Changes or Events. Except for
actions undertaken in connection with this Agreement and the transactions
contemplated hereby, since May 1, 2006 (a) there have not been any events,
circumstances or other occurrences that, individually or in the aggregate, have
had a Company Material Adverse Effect and (b) none of the Company or any
Subsidiary has taken any action that, if taken after the date hereof, would
constitute a breach of any of the covenants set forth in Section 5.01 hereof
(not including Section 5.01(c), sales with respect to Section 5.01(e)(i)(A) in
an aggregate amount of less than $1,000,000, Section 5.01(e)(ii),
Section 5.01(f) and Section 5.01(g)).

 

SECTION 3.08                    Employee Benefits.

 


(A)                                  SECTION 3.08(A) OF THE COMPANY DISCLOSURE
SCHEDULE SETS FORTH EACH EMPLOYEE BENEFIT PLAN UNDER WHICH AS A RESULT OF THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, EITHER ALONE OR
IN COMBINATION WITH ANOTHER EVENT, (I) ANY EMPLOYEE OF THE COMPANY OR ITS
SUBSIDIARIES MAY BECOME ENTITLED TO SEVERANCE PAY OR ANY OTHER PAYMENT, EXCEPT
AS EXPRESSLY PROVIDED IN THIS AGREEMENT OR (II) ANY COMPENSATION DUE ANY SUCH
EMPLOYEE FROM THE COMPANY OR ITS SUBSIDIARIES MAY BE INCREASED OR THE TIME OF
PAYMENT OR VESTING MAY BECOME ACCELERATED.

 

14

--------------------------------------------------------------------------------



 


(B)                                 EXCEPT IN THE ORDINARY COURSE OF BUSINESS
CONSISTENT WITH PAST PRACTICE, SINCE DECEMBER 1, 2005, NONE OF THE COMPANY OR
ANY SUBSIDIARY HAS (I) GRANTED TO ANY DIRECTOR OR EXECUTIVE OFFICER OF THE
COMPANY (A) ANY INCREASE IN COMPENSATION, BONUS OR OTHER BENEFITS OR (B) ANY
INCREASE IN SEVERANCE OR TERMINATION PAY, IN EACH CASE EXCEPT AS REQUIRED BY ANY
EMPLOYMENT, SEVERANCE OR TERMINATION AGREEMENT IN EFFECT AS OF THE DATE HEREOF,
(II) AMENDED ANY PROVISION OF ANY EMPLOYEE BENEFIT PLAN OR (III) ADOPTED OR
ENTERED INTO ANY ARRANGEMENT THAT WOULD BE AN EMPLOYEE BENEFIT PLAN, EXCEPT
(A) TO THE EXTENT REQUIRED UNDER THE TERMS OF ANY AGREEMENTS, TRUSTS, PLANS,
FUNDS OR OTHER ARRANGEMENTS EXISTING AS OF THE DATE HEREOF THAT ARE REQUIRED OR
(B) TO THE EXTENT REQUIRED TO COMPLY WITH APPLICABLE LAW.


 

SECTION 3.09                    Brokers and Other Advisors. No broker,
investment banker, financial advisor or other person, other than Merrill Lynch &
Co. and J.P. Morgan Securities Inc., the fees and expenses of which will be paid
by the Company, is entitled to any broker’s, finder’s, financial advisor’s or
other similar fee or commission in connection with the transactions contemplated
by this Agreement based upon arrangements made by or on behalf of the Company.
The Company has heretofore furnished to Parent a complete and correct copy of
all agreements between the Company and Merrill Lynch & Co. and J.P. Morgan
Securities Inc. pursuant to which such firms would be entitled to any payment
relating to the transactions contemplated by this Agreement.

 

SECTION 3.10                    Fairness Opinions. Merrill Lynch & Co. and J.P.
Morgan Securities Inc. have each delivered to the Board of Directors of the
Company an opinion, which will be confirmed promptly in writing, to the effect
that, as of the date hereof, on the basis of and subject to the assumptions set
forth therein, the consideration to be received by the holders of Company Common
Stock (other than Parent, Merger Sub and their respective Affiliates) pursuant
to each of the Offer and the Merger is fair to such holders of Company Common
Stock from a financial point of view.

 

SECTION 3.11                    Information in the Offer Documents and the
Schedule 14D-9. The information supplied by the Company expressly for inclusion
in the Offer Documents will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary in
order to make the statements made therein, in the light of the circumstances
under which they were made, not misleading. The Schedule 14D-9 will comply as to
form in all material respects with the provisions of Rule 14d-9 of the Exchange
Act and any other applicable Federal securities Laws and will not when filed
with the SEC or distributed or disseminated to the Company’s stockholders
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in the light of the circumstances under which they were made, not
misleading, except that the Company makes no representation or warranty with
respect to statements made in Schedule 14D-9 based on the information furnished
by or on behalf of Parent or Merger Sub for inclusion therein; and provided
that, if the Company amends the Schedule 14D-9, the fact of the filing of such
amendment shall not, in and of itself, be deemed to mean or imply that any
representation or warranty in this Agreement was not true when made or became
untrue thereafter.

 

SECTION 3.12                    Sole Representations and Warranties.

 


(A)                                  EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES CONTAINED IN THIS ARTICLE III, NONE OF THE COMPANY, OR ITS AFFILIATES
OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS,

 

15

--------------------------------------------------------------------------------



 


ADVISORS OR REPRESENTATIVES, OR ANY OTHER PERSON MAKES ANY EXPRESS OR IMPLIED,
WHETHER ORAL OR WRITTEN, REPRESENTATION OR WARRANTY ON BEHALF OF THE COMPANY,
AND THE COMPANY HEREBY DISCLAIMS ANY SUCH REPRESENTATION OR WARRANTY WHETHER BY
THE COMPANY, OR ITS AFFILIATES, OR THEIR RESPECTIVE OFFICERS, DIRECTORS,
EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES OR BY ANY OTHER PERSON.


 


(B)                                 IN PARTICULAR, WITHOUT LIMITING THE
FOREGOING DISCLAIMER, NONE OF THE FOLLOWING SHALL BE DEEMED TO CONSTITUTE A
REPRESENTATION OR WARRANTY OF ANY PERSON REFERRED TO IN PARAGRAPH (A) OF THIS
SECTION 3.12:  (I) ANY INFORMATION SET FORTH IN ANY DOCUMENTS DISTRIBUTED TO ANY
PERSON IN CONNECTION WITH THE PROPOSED SALE OF THE COMPANY; (II) ANY FINANCIAL
PROJECTION OR FORECAST RELATING TO THE COMPANY; OR (III) ANY ORAL OR WRITTEN
INFORMATION PRESENTED TO PARENT, MERGER SUB, THEIR AFFILIATES OR ADVISORS DURING
ANY MANAGEMENT PRESENTATION, INCLUDING ANY QUESTION AND ANSWER SESSION THERETO
OR DUE DILIGENCE PROCESS. WITH RESPECT TO ANY PROJECTION OR FORECAST DELIVERED
BY OR ON BEHALF OF THE COMPANY TO PARENT, MERGER SUB, THEIR AFFILIATES OR
ADVISORS, PARENT AND MERGER SUB ACKNOWLEDGE THAT (A) THERE ARE UNCERTAINTIES
INHERENT IN ATTEMPTING TO MAKE SUCH PROJECTIONS AND FORECASTS, (B) EACH IS
FAMILIAR WITH SUCH UNCERTAINTIES, (C) EACH IS TAKING FULL RESPONSIBILITY FOR
MAKING ITS OWN EVALUATION OF THE ADEQUACY AND ACCURACY OF ALL SUCH PROJECTIONS
AND FORECASTS SO FURNISHED TO IT AND (D) EACH SHALL HAVE NO CLAIM AGAINST ANY
PERSON WITH RESPECT THERETO OTHER THAN A CLAIM FOR FRAUD.


 

ARTICLE IV

Representations and Warranties of Parent and Merger Sub

 

Parent and Merger Sub represent and warrant to the Company:

 

SECTION 4.01                    Organization, Standing and Corporate Power. Each
of Parent and Merger Sub is a corporation duly organized, validly existing and
in good standing under the Laws of the jurisdiction in which it is incorporated
and has all requisite corporate power and authority to own, operate and lease
its properties and to carry on its business as now being conducted.

 

SECTION 4.02                    Authority; Noncontravention.

 


(A)                                  EACH OF PARENT AND MERGER SUB HAS ALL
REQUISITE CORPORATE POWER AND AUTHORITY TO EXECUTE AND DELIVER THIS AGREEMENT,
PERFORM ITS OBLIGATIONS HEREUNDER AND, CONSUMMATE THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT. THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT HAVE BEEN DULY
AUTHORIZED BY ALL NECESSARY CORPORATE ACTION ON THE PART OF PARENT AND MERGER
SUB AND NO OTHER CORPORATE PROCEEDINGS ON THE PART OF PARENT OR MERGER SUB ARE
NECESSARY TO AUTHORIZE THIS AGREEMENT OR TO CONSUMMATE THE TRANSACTIONS
CONTEMPLATED HEREBY. THIS AGREEMENT HAS BEEN DULY EXECUTED AND DELIVERED BY
PARENT AND MERGER SUB AND, ASSUMING THE DUE AUTHORIZATION, EXECUTION AND
DELIVERY BY THE OTHER PARTY HERETO, CONSTITUTES A LEGAL, VALID AND BINDING
OBLIGATION OF PARENT AND MERGER SUB ENFORCEABLE AGAINST PARENT AND MERGER SUB IN
ACCORDANCE WITH ITS TERMS (SUBJECT TO APPLICABLE BANKRUPTCY, SOLVENCY,
FRAUDULENT TRANSFER, REORGANIZATION, MORATORIUM AND OTHER LAWS AFFECTING
CREDITORS’ RIGHTS GENERALLY FROM TIME TO TIME IN EFFECT).

 

16

--------------------------------------------------------------------------------



 


(B)                                 THE EXECUTION AND DELIVERY OF THIS AGREEMENT
DO NOT, AND THE CONSUMMATION OF THE MERGER AND THE OTHER TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT AND COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT WILL NOT, CONFLICT WITH, REQUIRE THE CONSENT, WAIVER, APPROVAL OR
AUTHORIZATION FROM ANY PARTY TO, OR RESULT IN ANY VIOLATION OR BREACH OF, OR
DEFAULT (WITH OR WITHOUT NOTICE OR LAPSE OF TIME OR BOTH) UNDER (I) THE
ORGANIZATIONAL DOCUMENTS OF PARENT AND MERGER SUB, (II) ANY CONTRACT TO WHICH
PARENT OR MERGER SUB IS A PARTY OR ANY OF THEIR RESPECTIVE PROPERTIES OR OTHER
ASSETS IS SUBJECT OR (III) SUBJECT TO THE GOVERNMENTAL FILINGS AND OTHER MATTERS
REFERRED TO IN SECTION 4.03, ANY LAW APPLICABLE TO PARENT OR MERGER SUB OR THEIR
RESPECTIVE PROPERTIES OR OTHER ASSETS OTHER THAN, IN THE CASE OF CLAUSE (II) OR
(III), ANY SUCH VIOLATIONS, BREACHES OR DEFAULTS WHICH WOULD NOT, INDIVIDUALLY
OR IN THE AGGREGATE, PREVENT OR MATERIALLY DELAY CONSUMMATION OF ANY OF THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR OTHERWISE PREVENT PARENT OR
MERGER SUB FROM PERFORMING ITS OBLIGATIONS UNDER THIS AGREEMENT.


 

SECTION 4.03                    Governmental Approvals. No consent, approval,
order or authorization of, action by or in respect of, or registration,
declaration or filing with, any Governmental Authority is required by or with
respect to Parent or Merger Sub in connection with the execution and delivery of
this Agreement by Parent and Merger Sub or the consummation by Parent and Merger
Sub of the Merger or the other transactions contemplated by this Agreement,
except for (a) the filing of the Certificate of Merger with the Secretary of
State of the State of Delaware and (b) any consent, approval, order,
authorization, action, regulation, declaration or filing that has been obtained
prior to the date hereof or that, individually or in the aggregate, would
prevent or materially delay consummation of any transaction contemplated by this
Agreement or otherwise prevent Parent or Merger Sub from performing its
obligations under this Agreement.

 

SECTION 4.04                    Brokers and Other Advisors. No broker,
investment banker, financial advisor or other person, other than Lehman
Brothers, Inc., the fees and expenses of which will be paid by Parent, is
entitled to any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with the transactions contemplated by this Agreement
based upon arrangements made by or on behalf of Parent.

 

SECTION 4.05                    Financial Capacity. Parent has, and as of the
Acceptance Date and as of the Effective Time, will have sufficient funds to
consummate the transactions contemplated by this Agreement.

 

SECTION 4.06                    Information in the Offer Documents. The Offer
Documents (and any amendment thereof or supplement thereto) will not, when filed
with the SEC or at the time of distribution or dissemination thereof to the
stockholders of the Company, contain any untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they are made, not misleading, except that no representation or warranty is made
by Parent or Merger Sub with respect to statements made therein based on
information supplied by the Company for inclusion in the Offer Documents. The
Offer Documents will comply as to form in all material respects with applicable
Federal securities Laws and the rules and regulations thereunder.

 

17

--------------------------------------------------------------------------------



 

ARTICLE V

Covenants Relating to Conduct of Business

 


SECTION 5.01                    CONDUCT OF BUSINESS. DURING THE PERIOD FROM THE
DATE HEREOF TO THE ACCEPTANCE DATE, THE COMPANY SHALL, AND SHALL CAUSE EACH OF
ITS SUBSIDIARIES TO, CARRY ON ITS BUSINESS IN THE ORDINARY COURSE CONSISTENT
WITH PAST PRACTICE. THE COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SUBSIDIARIES
TO, USE THEIR RESPECTIVE REASONABLE BEST EFFORTS TO PRESERVE INTACT THE BUSINESS
ORGANIZATION OF THE COMPANY AND ITS SUBSIDIARIES, TO KEEP AVAILABLE THE SERVICES
OF THEIR RESPECTIVE PRESENT OFFICERS AND KEY EMPLOYEES AND TO PRESERVE THE
GOODWILL OF THOSE HAVING BUSINESS RELATIONSHIPS WITH THE COMPANY AND ITS
SUBSIDIARIES. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, DURING THE
PERIOD FROM THE DATE HEREOF TO THE ACCEPTANCE DATE, EXCEPT AS PROVIDED IN
SECTION 5.01 OF THE COMPANY DISCLOSURE SCHEDULE OR AS CONTEMPLATED BY THIS
AGREEMENT OR AS REQUIRED BY LAW, THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, WITHOUT PARENT’S PRIOR WRITTEN CONSENT:


 


(A)                                  (I) DECLARE, SET ASIDE OR PAY ANY DIVIDENDS
ON, OR MAKE ANY OTHER DISTRIBUTIONS (WHETHER IN CASH, STOCK OR PROPERTY) IN
RESPECT OF, ANY OF ITS CAPITAL STOCK, OTHER THAN (A) DIVIDENDS OR DISTRIBUTIONS
BY A DIRECT OR INDIRECT WHOLLY OWNED SUBSIDIARY OF THE COMPANY TO ITS PARENT IN
THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) THE
COMPANY’S QUARTERLY DIVIDEND TO BE PAID ON JUNE 30, 2006 TO ITS STOCKHOLDERS OF
RECORD AS OF JUNE 15, 2006 IN THE AMOUNT OF $0.12 PER SHARE OF COMPANY COMMON
STOCK OR (II) SPLIT, COMBINE OR RECLASSIFY ANY OF ITS CAPITAL STOCK OR ISSUE OR
AUTHORIZE THE ISSUANCE OF ANY OTHER SECURITIES IN RESPECT OF, IN LIEU OF OR IN
SUBSTITUTION FOR SHARES OF ITS CAPITAL STOCK;


 


(B)                                 ISSUE, DELIVER, SELL, GRANT, PLEDGE OR
OTHERWISE ENCUMBER ANY SHARES OF ITS CAPITAL STOCK, ANY OTHER VOTING SECURITIES
OR ANY SECURITIES CONVERTIBLE INTO, OR ANY RIGHTS, WARRANTS OR OPTIONS TO
ACQUIRE, ANY SUCH SHARES, VOTING SECURITIES OR CONVERTIBLE SECURITIES, OR ANY
“PHANTOM” STOCK, “PHANTOM” STOCK RIGHTS, STOCK APPRECIATION RIGHTS OR STOCK
BASED PERFORMANCE UNITS OTHER THAN SHARES ISSUED PURSUANT TO OPTION EXERCISE OR
SETTLEMENT OF STOCK-BASED AWARDS, IN EACH CASE OUTSTANDING AS OF THE DATE HEREOF
(INCLUDING ISSUANCES OF SHARES PURSUANT TO EMPLOYEE STOCK OWNERSHIP PROGRAMS TO
THE EXTENT SUCH SHARES ARE ISSUED FROM TREASURY SHARES);


 


(C)                                  AMEND THE COMPANY GOVERNING DOCUMENTS OR
THE COMPARABLE CHARTER OR ORGANIZATIONAL DOCUMENTS OF ANY OF ITS SUBSIDIARIES;


 


(D)                                 ACQUIRE IN ANY MANNER ANY ASSETS OF ANY
THIRD PARTY, EXCEPT FOR (I) ACQUISITIONS OF PROPERTIES, INVENTORY OR OTHER
ASSETS IN THE ORDINARY COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND
(II) PURSUANT TO CONTRACTS EXISTING AS OF THE DATE HEREOF AND DESCRIBED IN
SECTION 5.01 OF THE COMPANY DISCLOSURE SCHEDULE;


 


(E)                                  (I) SELL, TRANSFER, PLEDGE, GUARANTEE,
LEASE, LICENSE, MORTGAGE, SELL AND LEASEBACK OR OTHERWISE SUBJECT TO ANY LIEN OR
OTHERWISE DISPOSE OF ANY OF ITS PROPERTIES OR OTHER ASSETS TO A THIRD PARTY,
EXCEPT FOR (A) SALES OF PROPERTIES, INVENTORY OR OTHER ASSETS IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND (B) PURSUANT TO CONTRACTS
EXISTING AS OF THE DATE HEREOF AND DESCRIBED IN SECTION 5.01 OF THE COMPANY
DISCLOSURE SCHEDULE; (II) INCUR, ASSUME OR MODIFY ANY INDEBTEDNESS FOR MONEY
BORROWED OR GUARANTEE THEREOF, INCLUDING

 

18

--------------------------------------------------------------------------------



 


CAPITALIZED LEASE OBLIGATIONS, EXCEPT FOR DRAWDOWNS OR BORROWINGS UNDER THE
CREDIT FACILITIES OF THE COMPANY IN EFFECT ON THE DATE HEREOF IN THE ORDINARY
COURSE OF BUSINESS CONSISTENT WITH PAST PRACTICE AND IN AN AMOUNT NOT TO EXCEED
(A) $30,000,000 IN THE AGGREGATE IN CONNECTION WITH THE OPERATIONS OF THE
COMPANY, OTHER THAN OPERATIONS OF THE MATERIALS SERVICES BUSINESS AND OTHER THAN
TO PAY THE ESTIMATED EXPENSES DESCRIBED BY THE COMPANY TO PARENT PRIOR TO THE
DATE HEREOF AND (B) $75,000,000 IN THE AGGREGATE IN CONNECTION WITH THE
OPERATIONS OF THE MATERIALS SERVICES BUSINESS; OR (III) REDEEM, PURCHASE OR
OTHERWISE ACQUIRE DIRECTLY OR INDIRECTLY, BY REPURCHASE OR OTHERWISE ANY SHARES
OF THE CAPITAL STOCK OF THE COMPANY OR ANY SUBSIDIARY EXCEPT (A) FOR SHARES
ACQUIRED BY THE COMPANY FROM THE HOLDER OF A STOCK OPTION OR OTHER STOCK-BASED
AWARD IN SATISFACTION OF THE EXERCISE PRICE OF A STOCK OPTION OR TAXES OR
WITHHOLDING OBLIGATIONS IN CASE OF A STOCK-BASED AWARD IN EACH CASE OUTSTANDING
AS OF THE DATE HEREOF, (B) FOR SHARES ACQUIRED IN THE OPEN MARKET FOR THE
BENEFIT OF ANY EMPLOYEE STOCK PLAN IN THE ORDINARY COURSE OF BUSINESS CONSISTENT
WITH PAST PRACTICE OR (C) AS CONTEMPLATED BY THIS AGREEMENT;


 


(F)                                    GRANT TO ANY DIRECTOR OR OFFICER OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES (I) ANY INCREASE IN COMPENSATION, BONUS OR
OTHER BENEFITS OR (II) ANY INCREASE IN SEVERANCE OR TERMINATION PAY, IN EACH
CASE EXCEPT AS REQUIRED BY ANY EMPLOYMENT, SEVERANCE OR TERMINATION AGREEMENT IN
EFFECT AS OF THE DATE HEREOF;


 


(G)                                 (I) AMEND ANY PROVISION OF ANY EMPLOYEE
BENEFIT PLAN OR (II) ADOPT OR ENTER INTO ANY ARRANGEMENT THAT WOULD BE AN
EMPLOYEE BENEFIT PLAN, EXCEPT (A) TO THE EXTENT REQUIRED UNDER THE TERMS OF ANY
AGREEMENTS, TRUSTS, PLANS, FUNDS OR OTHER ARRANGEMENTS EXISTING AS OF THE DATE
HEREOF OR (B) TO THE EXTENT REQUIRED TO COMPLY WITH APPLICABLE LAW;


 


(H)                                 CHANGE ANY OF THE COMPANY’S ACCOUNTING
METHODS OR PRINCIPLES, EXCEPT AS REQUIRED BY GAAP OR APPLICABLE LAW;


 


(I)                                     COMMENCE OR SETTLE (I) ANY SUIT, ACTION
OR PROCEEDING RELATING TO THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR
(II) ANY OTHER SUIT, ACTION OR PROCEEDING INVOLVING PAYMENTS BY OR TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES IN EXCESS OF $2,000,000; OR


 


(J)                                     AUTHORIZE ANY OF, OR COMMIT, PROPOSE OR
AGREE TO TAKE ANY OF, THE FOREGOING ACTIONS.


 

SECTION 5.02                    Action by Written Consent.

 


(A)                                  THE COMPANY SHALL USE ITS BEST EFFORTS TO
PREPARE AN INFORMATION STATEMENT RELATING TO THE MERGER AND THIS AGREEMENT AND
OBTAIN AND FURNISH THE INFORMATION REQUIRED TO BE INCLUDED BY THE EXCHANGE ACT,
INCLUDING REGULATION 14C THEREOF (SUCH INFORMATION STATEMENT, THE “INFORMATION
STATEMENT”) AND RESPOND PROMPTLY TO ANY COMMENTS MADE BY THE SEC WITH RESPECT TO
THE INFORMATION STATEMENT AND CAUSE THE INFORMATION STATEMENT TO BE MAILED TO
ITS STOCKHOLDERS.


 


(B)                                 AS SOON AS PRACTICABLE FOLLOWING THE
PURCHASE OF AND PAYMENT FOR A MAJORITY OF THE OUTSTANDING SHARES OF COMPANY
COMMON STOCK ON A FULLY DILUTED BASIS BY MERGER SUB IN CONNECTION WITH THE
OFFER, MERGER SUB SHALL DELIVER ITS CONSENT, REPRESENTING A MAJORITY OF THE
OUTSTANDING SHARES OF COMPANY COMMON STOCK ON A FULLY DILUTED BASIS, TO APPROVE
THE MERGER BY WRITTEN CONSENT IN LIEU OF A MEETING IN ACCORDANCE WITH
SECTION 288 OF THE DGCL.

 

19

--------------------------------------------------------------------------------



 


(C)                                  NOTWITHSTANDING SECTION 5.02(A), BUT
SUBJECT TO ARTICLE VII HEREOF, IN THE EVENT THAT PARENT, MERGER SUB OR ANY OTHER
SUBSIDIARY OF PARENT SHALL ACQUIRE AT LEAST 90% OF THE OUTSTANDING COMPANY
COMMON STOCK FOLLOWING THE COMPLETION OF THE OFFER, THE PARTIES HERETO AGREE TO
TAKE ALL NECESSARY AND APPROPRIATE ACTION TO CAUSE THE MERGER TO BECOME
EFFECTIVE AS SOON AS PRACTICABLE AFTER THE ACCEPTANCE FOR PAYMENT OF AND PAYMENT
FOR COMPANY COMMON STOCK BY MERGER SUB PURSUANT TO THE OFFER WITHOUT A MEETING
OF STOCKHOLDERS OF THE COMPANY, IN ACCORDANCE WITH SECTION 253 OF THE DGCL.


 

ARTICLE VI

Additional Agreements

 

SECTION 6.01                    Reasonable Best Efforts. Upon the terms and
subject to the conditions set forth in this Agreement, each of the parties
agrees to use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Merger and
the other transactions contemplated by this Agreement, including using
reasonable best efforts to accomplish the following:  (a) the taking of all acts
necessary to cause the conditions to Closing to be satisfied as promptly as
practicable, (b) the obtaining of all necessary actions, waivers, consents and
approvals from Governmental Authorities and the making of all necessary
registrations and filings (including filings with Governmental Authorities, if
any) and the taking of all steps as may be necessary to obtain an approval or
waiver from, or to avoid an action or proceeding by, any Governmental Authority
with respect to the transactions contemplated hereunder, (c) the defending of
any lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the consummation of the transactions contemplated
hereby, including seeking to have any stay or temporary restraining order
entered by any court or other Governmental Authority vacated or reversed and
(d) the execution and delivery of any additional instruments necessary to
consummate the transactions contemplated by, and to fully carry out the purposes
of, this Agreement.

 

SECTION 6.02                    Indemnification, Exculpation and Insurance.

 


(A)                                  PARENT AGREES THAT THE SURVIVING
CORPORATION SHALL, AND SHALL CAUSE THE SURVIVING CORPORATION TO, PERFORM ALL OF
THE OBLIGATIONS OF THE SURVIVING CORPORATION WITH RESPECT TO ALL RIGHTS OF THE
INDIVIDUALS WHO ON OR PRIOR TO THE EFFECTIVE TIME WERE DIRECTORS, OFFICERS OR
EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES (COLLECTIVELY, THE
“INDEMNITEES”) TO INDEMNIFICATION AND EXCULPATION FROM LIABILITIES FOR ACTS OR
OMISSIONS OCCURRING AT OR PRIOR TO THE EFFECTIVE TIME AS PROVIDED IN THE COMPANY
GOVERNING DOCUMENTS OR OTHER AGREEMENTS OF THE COMPANY OR IN COMPARABLE
ORGANIZATIONAL DOCUMENTS OR OTHER AGREEMENTS OF ANY OF ITS SUBSIDIARIES AS NOW
IN EFFECT AND SUCH OBLIGATIONS SHALL SURVIVE THE MERGER AND SHALL CONTINUE IN
FULL FORCE AND EFFECT IN ACCORDANCE WITH THEIR TERMS.


 


(B)                                 EACH OF PARENT, THE SURVIVING CORPORATION
AND THE APPLICABLE INDEMNITEE SHALL COOPERATE, AND CAUSE THEIR RESPECTIVE
AFFILIATES TO COOPERATE, IN THE DEFENSE OF ANY CLAIM AND SHALL PROVIDE ACCESS TO
PROPERTIES AND INDIVIDUALS AS REASONABLY REQUESTED AND FURNISH OR

 

20

--------------------------------------------------------------------------------



 


CAUSE TO BE FURNISHED RECORDS, INFORMATION AND TESTIMONY, AND ATTEND SUCH
CONFERENCES, DISCOVERY PROCEEDINGS, HEARINGS, TRIALS OR APPEALS, AS MAY BE
REASONABLY REQUESTED IN CONNECTION THEREWITH.


 


(C)                                  AS OF THE ACCEPTANCE DATE, THE COMPANY
SHALL HAVE OBTAINED, AND FOR A SIX-YEAR PERIOD THEREAFTER, THE SURVIVING
CORPORATION SHALL MAINTAIN IN EFFECT, A SO-CALLED “TAIL” POLICY FOR SUCH
SIX-YEAR PERIOD COVERING ACTS OR OMISSIONS OCCURRING AT OR PRIOR TO THE
EFFECTIVE TIME, INCLUDING ALL ACTS OR OMISSIONS RELATING TO THIS AGREEMENT AND
THE TRANSACTIONS CONTEMPLATED HEREIN, WITH RESPECT TO THOSE PERSONS WHO ARE
CURRENTLY COVERED BY THE COMPANY’S DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE
POLICY ON TERMS WITH RESPECT TO SUCH COVERAGE AND AMOUNT NO LESS FAVORABLE TO
THE COMPANY’S DIRECTORS AND OFFICERS CURRENTLY COVERED BY SUCH INSURANCE THAN
THOSE OF SUCH POLICY IN EFFECT ON THE DATE HEREOF (THE “MINIMUM INSURANCE);
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL THE SURVIVING CORPORATION BE REQUIRED
TO EXPEND PURSUANT TO THIS SECTION 6.02(C) MORE THAN $5,000,000.


 


(D)                                 THE PROVISIONS OF THIS SECTION 6.02 ARE
INTENDED TO BE FOR THE BENEFIT OF, AND SHALL BE ENFORCEABLE BY, EACH INDEMNITEE,
HIS OR HER HEIRS AND HIS OR HER REPRESENTATIVES.


 


(E)                                  IN THE EVENT THAT THE SURVIVING CORPORATION
OR ANY OF ITS SUCCESSORS OR ASSIGNS (I) CONSOLIDATES WITH OR MERGES INTO ANY
OTHER PERSON AND IS NOT THE CONTINUING OR SURVIVING CORPORATION OR ENTITY OF
SUCH CONSOLIDATION OR MERGER OR (II) TRANSFERS OR CONVEYS ALL OR SUBSTANTIALLY
ALL OF ITS PROPERTIES AND ASSETS TO ANY PERSON, THEN, AND IN EACH SUCH CASE,
PROPER PROVISION SHALL BE MADE SO THAT THE SUCCESSORS AND ASSIGNS OF THE
SURVIVING CORPORATION SHALL ASSUME ALL OF THE OBLIGATIONS THEREOF SET FORTH IN
THIS SECTION 6.02.


 


(F)                                    THE OBLIGATIONS OF PARENT AND THE
SURVIVING CORPORATION UNDER THIS SECTION 6.02 SHALL NOT BE TERMINATED OR
MODIFIED IN SUCH A MANNER AS TO ADVERSELY AFFECT ANY INDEMNITEE TO WHOM THIS
SECTION 6.02 APPLIES WITHOUT THE WRITTEN CONSENT OF THE AFFECTED INDEMNITEE (IT
BEING EXPRESSLY AGREED THAT THE INDEMNITEES TO WHOM THIS SECTION 6.02 APPLIES
SHALL BE THIRD PARTY BENEFICIARIES OF THIS SECTION 6.02).


 


(G)                                 PARENT, FROM AND AFTER THE ACCEPTANCE DATE,
SHALL UNCONDITIONALLY GUARANTEE THE TIMELY PAYMENT OF ALL FUNDS OWED BY, AND THE
TIMELY PERFORMANCE OF ALL OTHER OBLIGATIONS OF, THE SURVIVING CORPORATION UNDER
THIS SECTION 6.02. PARENT AGREES THAT ITS PAYMENT OBLIGATIONS HEREUNDER ARE
UNCONDITIONAL, IRRESPECTIVE OF THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT
AGAINST THE SURVIVING CORPORATION OR ANY OTHER CIRCUMSTANCE WHICH MIGHT
OTHERWISE CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OR DEFENSE OF A GUARANTOR
(OTHER THAN THE DEFENSES OF STATUTE OF LIMITATIONS, WHICH ARE NOT WAIVED).
PARENT HEREBY ACKNOWLEDGES THAT ITS OBLIGATIONS UNDER THIS SECTION 6.02
CONSTITUTE A GUARANTY OF PAYMENT AND NOT MERELY OF COLLECTABILITY AND PARENT
HEREBY WAIVES (I) PROMPTNESS, DILIGENCE, PRESENTMENT, DEMAND OF PAYMENT, PROTEST
AND ORDER IN CONNECTION WITH THIS GUARANTEE AND (II) ANY REQUIREMENT THAT ANY
PARTY ENFORCING THE GUARANTEE EXHAUST ANY RIGHT TO TAKE ANY ACTION AGAINST THE
SURVIVING CORPORATION OR ANY OTHER PERSON PRIOR TO OR CONTEMPORANEOUSLY WITH
PROCEEDING TO EXERCISE ANY RIGHT AGAINST PARENT HEREUNDER.


 

SECTION 6.03                    Fees and Expenses. Except as otherwise provided
herein, all fees and expenses incurred in connection with this Agreement, the
Merger and the other transactions contemplated by this Agreement shall be paid
by the party incurring such fees or

 

21

--------------------------------------------------------------------------------



 

expenses, whether or not the Merger is consummated. All transfer, documentary,
sales, use, real property transfer, stock transfer, stamp, registration and
other similar Taxes and fees (including any penalties and interest) incurred in
connection with the transaction contemplated by this Agreement shall be borne
equally by the Company and Parent.

 

SECTION 6.04                    Public Announcements. Parent and the Company
shall consult with each other before issuing, and give each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement,
including the Merger, and shall not issue any such press release or make any
such public statement prior to such consultation, except as may be required by
applicable Law or court process. The parties agree that the initial press
release to be issued with respect to the transactions contemplated by this
Agreement shall be in the form heretofore reasonably agreed to by the parties.

 

SECTION 6.05                    Notification of Certain Matters. From the date
hereof to the Acceptance Date, the Company shall give prompt notice to Parent,
and each of Parent and Merger Sub shall give prompt notice to the Company, of
(i) any notice or other communication received by such party from any
Governmental Authority in connection with the Offer, the Merger or the
transactions contemplated thereby or from any Person alleging that the consent
of such Person is or may be required in connection with the Offer, the Merger or
the other transactions contemplated thereby if the subject matter of such
communication or the failure of such party to obtain such consent purports to
materially affect the consummation of the transactions contemplated thereby,
(ii) any actions, suits, claims, investigations or proceedings commenced or, to
such party’s knowledge, threatened against, relating to or involving or
otherwise affecting such party or any of its Subsidiaries which relate to the
Offer, the Merger or the other transactions contemplated thereby, (iii) to the
knowledge of the Company, the occurrence, or failure to occur, of any event
which occurrence or failure would be likely to cause any representation or
warranty contained in this Agreement and required to be made by the notifying
party to be untrue or inaccurate such that the condition in paragraph (b)(ii) of
Annex I would not be satisfied or the Company would have a termination right
under Section 8.01(d)(ii), as the case may be and (iv) any failure to comply
with or satisfy a covenant, condition or agreement to be complied with or
satisfied by it hereunder, such that the condition in paragraph (b)(ii) of Annex
I would not be satisfied or the Company would have a termination right under
Section 8.01(d)(ii), as the case may be.

 

SECTION 6.06                    Access to Information.

 


(A)                                  FROM THE DATE HEREOF UNTIL THE ACCEPTANCE
DATE, THE COMPANY SHALL, AND SHALL CAUSE ITS SUBSIDIARIES, AND EACH OF THEIR
RESPECTIVE OFFICERS, DIRECTORS AND EMPLOYEES, COUNSEL, ADVISORS, ACCOUNTANTS,
FINANCIAL ADVISORS, LENDERS AND REPRESENTATIVES TO, PROVIDE PARENT AND MERGER
SUB AND THEIR RESPECTIVE OFFICERS, EMPLOYEES, COUNSEL, ADVISORS, ACCOUNTANTS,
FINANCIAL ADVISORS, FINANCIAL SOURCES, AFFILIATES AND REPRESENTATIVES REASONABLE
ACCESS DURING NORMAL BUSINESS HOURS AND UPON REASONABLE NOTICE, TO THE OFFICERS,
DIRECTORS, EMPLOYEES, ACCOUNTANTS, PROPERTIES, OFFICES AND OTHER FACILITIES AND
TO THE BOOKS AND RECORDS OF THE COMPANY AND ITS SUBSIDIARIES, AS WILL PERMIT
PARENT AND MERGER SUB TO MAKE INSPECTIONS OF SUCH AS EITHER OF THEM
MAY REASONABLY REQUIRE. THE PARTIES ACKNOWLEDGE THAT ALL LEGAL, ACCOUNTING AND
BUSINESS DUE DILIGENCE HAS BEEN COMPLETED PRIOR TO THE DATE HEREOF.

 

22

--------------------------------------------------------------------------------



 

(b)                                 Prior to the Acceptance Date, except in the
ordinary course of Parent’s business, each of Parent and Merger Sub shall not,
and shall cause the representatives of Parent and Parent’s Affiliates to not,
contact or otherwise communicate with the employees (other than executive
officers), customers and suppliers of the Company and its Subsidiaries regarding
the business of the Company without the prior written approval of the general
counsel of the Company, which approval shall not be unreasonably withheld,
conditioned or delayed.


 

SECTION 6.07                    Employee Benefits Matters.

 


(A)                                  FROM AND AFTER THE EFFECTIVE TIME, EACH OF
THE SURVIVING CORPORATION AND ITS SUBSIDIARIES SHALL HONOR ALL OF ITS RESPECTIVE
COMPENSATION AND BENEFITS PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS OF THE
COMPANY AND ITS SUBSIDIARIES IN ACCORDANCE WITH THEIR TERMS AS IN EFFECT
IMMEDIATELY PRIOR TO THE EFFECTIVE TIME, PROVIDED THAT NOTHING IN THIS SENTENCE
SHALL PROHIBIT THE SURVIVING CORPORATION OR ITS SUBSIDIARIES FROM AMENDING OR
TERMINATING ANY SUCH PLANS, PROGRAMS, AGREEMENTS AND ARRANGEMENTS IN ACCORDANCE
WITH THEIR TERMS. THE SURVIVING CORPORATION SHALL, FOR THE PERIOD IMMEDIATELY
FOLLOWING THE EFFECTIVE TIME THROUGH AND INCLUDING THE FIRST ANNIVERSARY OF THE
EFFECTIVE TIME, PROVIDE EACH EMPLOYEE OF THE COMPANY AND THE SUBSIDIARIES AS OF
THE EFFECTIVE TIME (EACH, AN “EMPLOYEE”), OTHER THAN ANY EMPLOYEE WHOSE
EMPLOYMENT IS SUBJECT TO A COLLECTIVE BARGAINING OR OTHER LABOR AGREEMENT, WITH
COMPENSATION AND EMPLOYEE BENEFITS, EXCLUDING EQUITY, EQUITY-BASED AND SIMILAR
COMPENSATION, THAT ARE COMPARABLE IN THE AGGREGATE TO THOSE PROVIDED BY THE
COMPANY AND ITS SUBSIDIARIES (OTHER THAN WITH RESPECT TO CHANGE OF CONTROL
PAYMENTS OR OTHER PAYMENTS RESULTING FROM THE OFFER OR THE MERGER) TO SUCH
EMPLOYEES IMMEDIATELY PRIOR TO THE EFFECTIVE TIME. NOTHING HEREIN SHALL BE
DEEMED TO BE A GUARANTEE OF EMPLOYMENT FOR ANY EMPLOYEE OR PROHIBIT OR RESTRICT
THE RIGHT OF THE SURVIVING CORPORATION TO (I) MAKE CHANGES TO SALARIES, EMPLOYEE
BENEFITS AND INCENTIVE COMPENSATION PURSUANT TO NEGOTIATIONS IN CONNECTION WITH
A COLLECTIVE BARGAINING AGREEMENT OR (II) AMEND AND/OR ELIMINATE ANY BENEFIT
PROGRAM, SUBJECT TO COMPLIANCE WITH THE FIRST SENTENCE OF THIS SECTION 6.07(A).


 


(B)                                 THE EMPLOYEES SHALL RECEIVE CREDIT FOR
SERVICE WITH THE COMPANY AND THE SUBSIDIARIES FOR ALL PURPOSES (INCLUDING FOR
PURPOSES OF ELIGIBILITY TO PARTICIPATE, VESTING, BENEFIT ACCRUAL AND ELIGIBILITY
TO RECEIVE BENEFITS, BUT EXCLUDING BENEFIT ACCRUALS UNDER ANY DEFINED BENEFIT
PENSION PLAN) UNDER ANY COMPENSATION OR EMPLOYEE BENEFIT PLAN, PROGRAM OR
ARRANGEMENT ESTABLISHED OR MAINTAINED BY PARENT (TO THE EXTENT AN EMPLOYEE IS
BROUGHT UNDER ANY SUCH PLAN), THE SURVIVING CORPORATION OR ANY OF THEIR
RESPECTIVE AFFILIATES UNDER WHICH EACH EMPLOYEE MAY BE ELIGIBLE TO PARTICIPATE
ON OR AFTER THE EFFECTIVE TIME TO THE SAME EXTENT RECOGNIZED BY THE COMPANY OR
ANY OF THE COMPANY’S SUBSIDIARIES UNDER COMPARABLE BENEFIT PLANS IMMEDIATELY
PRIOR TO THE EFFECTIVE TIME (OR, IF NO COMPARABLE BENEFIT PLANS EXIST, THE
EMPLOYEE SHALL RECEIVE SERVICE CREDIT TO THE SAME EXTENT CREDITED UNDER EITHER
THE COMPANY’S SALARY DEFERRAL SAVINGS PLAN OR SAVINGS PLAN FOR HOURLY PAID
EMPLOYEES, AS APPLICABLE); PROVIDED, HOWEVER, THAT SUCH CREDITING OF SERVICE
SHALL NOT OPERATE TO DUPLICATE ANY BENEFIT OR THE FUNDING OF ANY SUCH BENEFIT.


 


(C)                                  TO THE EXTENT THAT, AFTER THE EFFECTIVE
TIME, THE SURVIVING CORPORATION CHANGES THE WELFARE BENEFIT PLANS, PROGRAMS AND
ARRANGEMENTS IN WHICH EMPLOYEES PARTICIPATE, PARENT SHALL (I) WAIVE, OR USE ITS
REASONABLE BEST EFFORTS TO CAUSE ITS INSURANCE CARRIER TO WAIVE, ALL LIMITATIONS
AS TO PREEXISTING AND AT-WORK CONDITIONS, IF ANY, WITH RESPECT TO PARTICIPATION
AND COVERAGE REQUIREMENTS APPLICABLE TO EACH EMPLOYEE TO THE SAME EXTENT WAIVED
UNDER A


 


23




--------------------------------------------------------------------------------




 


COMPARABLE BENEFIT PLAN AND (II) WITH RESPECT TO THE PLAN YEAR IN WHICH THE
CHANGE WAS MADE, PROVIDE A CREDIT TO EACH EMPLOYEE FOR ANY CO-PAYMENTS,
DEDUCTIBLES AND OUT-OF-POCKET EXPENSES PAID BY SUCH EMPLOYEE UNDER THE BENEFIT
PLANS DURING THE RELEVANT PLAN YEAR, UP TO AND INCLUDING THE EFFECTIVE TIME.


 


(D)                                 DURING THE PERIOD FROM THE DATE HEREOF TO
THE ACCEPTANCE DATE, THE COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY OF ITS
SUBSIDIARIES TO, WITHOUT PARENT’S PRIOR WRITTEN CONSENT, MAKE ANY PAYMENT OR
CONTRIBUTION TO THE COMPANY’S SUPPLEMENTAL RETIREMENT TRUST IN AN AGGREGATE
AMOUNT IN EXCESS OF THE AMOUNT SET FORTH IN SECTION 6.07(D) OF THE COMPANY
DISCLOSURE SCHEDULE.


 


(E)                                  THE PARTIES AGREE THAT THE PROVISIONS OF
THIS SECTION 6.07 MAY BE MODIFIED WITHOUT THE CONSENT OF ANY EMPLOYEE (IT BEING
UNDERSTOOD AND AGREED THAT THE EMPLOYEES TO WHOM THIS SECTION 6.07 APPLIES SHALL
NOT BE THIRD PARTY BENEFICIARIES OF THIS SECTION 6.07).


 

SECTION 6.08                    NYSE Listing. Parent and Merger Sub shall use
their reasonable best efforts, following the Acceptance Date and until the
Effective Time to keep the Company Common Stock quoted for trading on the NYSE,
as long as the Company is required to be registered under the Exchange Act and
satisfies the NYSE listing standards (other than standards entirely within the
Company’s control).

 

SECTION 6.09                    Further Assurances. At and after the Effective
Time, the officers and directors of the Surviving Corporation will be authorized
to execute and deliver, in the name and on behalf of the Company or Merger Sub,
any deeds, bills of sale, assignments or assurances and to take and do, in the
name and on behalf of the Company or Merger Sub, any other actions and things to
vest, perfect or confirm of record or otherwise in the Surviving Corporation any
and all right, title and interest in, to and under any of the rights, properties
or assets of the Company acquired or to be acquired by the Surviving Corporation
as a result of, or in connection with, the Merger.

 

SECTION 6.10                    Confidentiality Agreement. Upon the acceptance
for payment of Company Common Stock pursuant to the Offer, the Confidentiality
Agreement shall be deemed to have terminated without further action by the
parties thereto.

 

SECTION 6.11                    Adjourn Annual Meeting; Terminate Self-Tender;
Consent Solicitation; Rights Agreement.

 


(A)                                  THE BOARD OF DIRECTORS OF THE COMPANY HAS
ADOPTED A RESOLUTION TO ADJOURN, AND THE COMPANY SHALL USE ALL REASONABLE
EFFORTS TO ADJOURN, THE ANNUAL MEETING OF HOLDERS OF COMPANY COMMON STOCK
SCHEDULED FOR JUNE 2, 2006 TO JUNE 30, 2006, PRIOR TO CONDUCTING ANY BUSINESS AT
SUCH MEETING AND TO SUBSEQUENTLY ADJOURN SUCH MEETING IN NO MORE THAN 29-DAY
INCREMENTS (PRIOR TO CONDUCTING ANY BUSINESS) IF THE EFFECTIVE TIME SHALL NOT
HAVE OCCURRED PRIOR TO THE DATE OF SUCH ADJOURNED MEETING.


 


(B)                                 NO LATER THAN TWO BUSINESS DAYS AFTER THE
DATE HEREOF THE COMPANY SHALL TERMINATE ITS OUTSTANDING OFFER TO PURCHASE SHARES
OF THE COMPANY COMMON STOCK BY FILING AN AMENDMENT TO ITS TENDER OFFER STATEMENT
ON SCHEDULE TO IN CONNECTION THEREWITH, ISSUING A

 

24

--------------------------------------------------------------------------------



 


PRESS RELEASE WITH RESPECT TO SUCH TERMINATION AND PROVIDING NOTICE TO THE
DEPOSITARY OF SUCH TERMINATION.


 


(C)                                  PARENT SHALL NOT SOLICIT WRITTEN CONSENTS
FROM ANY HOLDER OF COMPANY COMMON STOCK PRIOR TO THE EARLIER OF THE ACCEPTANCE
DATE AND AUGUST 31, 2006.


 


(D)                                 AS PROMPTLY AS PRACTICABLE AFTER THE DATE
HEREOF BUT IN NO EVENT LATER THAN MIDNIGHT, NEW YORK CITY TIME, ON JUNE 2, 2006,
THE COMPANY SHALL CAUSE THE AMENDMENT OF THE COMPANY RIGHTS AGREEMENT REFERRED
TO IN SECTION 3.04(C) HEREOF TO BE DULY EXECUTED BY THE RIGHTS AGENT AND TAKE
ALL OTHER ACTION NECESSARY TO RENDER SUCH AMENDMENT IRREVOCABLE.


 

ARTICLE VII

Conditions Precedent

 

SECTION 7.01                    Conditions to Each Party’s Obligation to Effect
the Merger. The respective obligations of each party to effect the Merger are
subject to the satisfaction or waiver on or prior to the Effective Time of the
following conditions:

 

(a)                                  Stockholder Approval. If required by
applicable Law, the Stockholder Approval shall have been obtained.

 

(b)                                 No Injunctions or Restraints. No temporary
restraining order, preliminary or permanent injunction or other judgment or
order shall have been issued by or shall be pending before any court of
competent jurisdiction and no other statute, Law, rule, legal restraint or
prohibition (collectively, “Restraints”) shall be in effect preventing or
restraining the consummation of the Merger.

 

(c)                                  Purchase of Company Common Stock in Offer.
Merger Sub shall have accepted for payment and purchased, or caused to be
accepted for payment and purchased, all shares of Company Common Stock validly
tendered and not withdrawn pursuant to the Offer; provided, however, that this
condition shall be deemed to have been satisfied with respect to the obligation
of Parent and Merger Sub to effect the Merger if Merger Sub fails to accept for
payment or pay for shares of Company Common Stock validly tendered and not
withdrawn pursuant to the Offer in violation of the terms of the Offer or of
this Agreement.

 

SECTION 7.02                    Frustration of Closing Conditions. None of the
Company, Parent or Merger Sub may rely on the failure of any condition set forth
in Section 7.01 to be satisfied if such failure was caused by such party’s
failure to use its commercially reasonable efforts to consummate the Merger and
the other transactions contemplated by this Agreement.

 

ARTICLE VIII

Termination, Amendment and Waiver

 

SECTION 8.01                    Termination. This Agreement may be terminated by
written notice by the terminating party to the other party at any time prior to
the Effective Time:

 

25

--------------------------------------------------------------------------------



 

(a)                                  by mutual written consent of Parent and
Merger Sub on the one hand and the Company on the other hand;

 

(b)                                 by either Parent or the Company:

 

(i)                                     if the shares of Company Common Stock
tendered in the Offer shall not have been purchased on or before July 31, 2006;
provided, however, that the right to terminate this Agreement under this
Section 8.01(b)(i) shall not be available to any party whose action or failure
to act has been a principal cause of or resulted in the failure of the Merger to
be consummated on or before such date; or

 

(ii)                                  if any Restraint having the effect set
forth in Section 7.01(b) hereof shall be in effect and shall have become final
and nonappealable;

 

(c)                                  by Parent if at any time prior to the
purchase of the shares of Company Common Stock pursuant to the Offer:

 

(I)                                     THE COMPANY SHALL HAVE BREACHED OR
FAILED TO PERFORM ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR
AGREEMENTS SET FORTH IN THIS AGREEMENT, WHICH BREACH OR FAILURE TO
PERFORM (A) WOULD GIVE RISE TO THE FAILURE OF A CONDITION SET FORTH IN PARAGRAPH
(B)(II) OR (III) OF ANNEX I AND (B) IS NOT CURED BY THE COMPANY WITHIN 10
BUSINESS DAYS FOLLOWING RECEIPT OF WRITTEN NOTICE OF SUCH BREACH OR FAILURE TO
PERFORM FROM PARENT;

 

(II)                                  THERE SHALL HAVE BEEN A BREACH IN ANY
MATERIAL RESPECT OF THE REPRESENTATION AND WARRANTY SET FORTH IN
SECTION 3.08(B)(I) HEREOF;

 

(III)                               THE COMPANY SHALL HAVE BREACHED ANY OF ITS
OBLIGATIONS UNDER SECTION 6.11(A) OR (B) HEREOF; OR

 

(IV)                              ANY THIRD PARTY SHALL HAVE BECOME THE
BENEFICIAL OWNER OF MORE THAN 15% OF THE OUTSTANDING COMPANY COMMON STOCK AND
THE COMPANY SHALL HAVE TERMINATED THE COMPANY RIGHTS AGREEMENT IN CONNECTION
THEREWITH OR TAKEN ANY ACTION TO AMEND OR MODIFY THE COMPANY RIGHTS AGREEMENT TO
EXEMPT SUCH THIRD PARTY FROM THE COMPANY RIGHTS AGREEMENT OR RENDER IT
INAPPLICABLE TO SUCH THIRD PARTY;

 

(d)                                 by the Company if at any time prior to the
purchase of the shares of Company Common Stock pursuant to the Offer:

 

(i)                                   its Board of Directors determines in good
faith, after considering the advice from outside legal Counsel to the Company,
that it is required by its fiduciary duties under applicable Law in order to
enter into a binding written agreement concerning a transaction that constitutes
a Superior Proposal; provided that any termination of this Agreement pursuant to
this Section 8.01(d)(i) shall not be effective until the Company has

 

26

--------------------------------------------------------------------------------



 

entered into a binding agreement with respect to such Superior Proposal; or

 

(ii)                                if Parent or Merger Sub shall have breached
or failed to perform any of its representations, warranties, covenants or
agreements set forth in this Agreement, which breach or failure to
perform (A) would have a material adverse effect on Parent’s or Merger Sub’s
ability to purchase the Company Common Stock tendered pursuant to the Offer and
(B) is not cured by Parent within 10 Business Days following receipt of written
notice of such breach or failure to perform from the Company.

 

SECTION 8.02                    Intentionally Omitted.

 


SECTION 8.03                    EFFECT OF TERMINATION. IN THE EVENT OF
TERMINATION OF THIS AGREEMENT BY EITHER THE COMPANY OR PARENT AS PROVIDED IN
SECTION 8.01, THIS AGREEMENT SHALL FORTHWITH BECOME VOID AND HAVE NO EFFECT,
WITHOUT ANY LIABILITY OR OBLIGATION ON THE PART OF PARENT, MERGER SUB OR THE
COMPANY, OTHER THAN THE PROVISIONS OF SECTION 6.03 (AND ANY OTHER PROVISION
HEREIN RELATED TO THE PAYMENT OF EXPENSES), SECTION 8.01, SECTION 8.02, THIS
SECTION 8.03 AND ARTICLE IX, WHICH PROVISIONS SHALL SURVIVE SUCH TERMINATION,
AND EXCEPT TO THE EXTENT THAT SUCH TERMINATION RESULTS FROM THE WILLFUL BREACH
BY A PARTY OF ANY OF ITS REPRESENTATIONS, WARRANTIES, COVENANTS OR AGREEMENTS
SET FORTH IN THIS AGREEMENT. NOTHING CONTAINED IN THIS SECTION 8.03 SHALL
RELIEVE ANY PARTY FROM LIABILITY FOR ANY BREACH OF THIS AGREEMENT OR ALTER THE
PROVISIONS OF THE CONFIDENTIALITY AGREEMENT.


 

SECTION 8.04                    Amendment. At any time prior to the Effective
Time, this Agreement may be amended by the parties hereto; provided, however,
that there shall be made no amendment that by Law requires further approval by
the Company’s stockholders or the

 

27

--------------------------------------------------------------------------------



 

approval of the stockholders of Parent without such approval having been
obtained. This Agreement may not be amended except by an instrument in writing
signed on behalf of each of the parties hereto.

 

SECTION 8.05                    Extension; Waiver. At any time prior to the
Effective Time, the parties may (a) extend the time for the performance of any
of the obligations or other acts of the other parties, (b) waive any
inaccuracies in the representations and warranties contained herein or in any
document delivered pursuant hereto or (c) subject to the proviso to the first
sentence of Section 8.04, waive compliance with any of the agreements of any
other party or conditions to its obligations contained herein. Any agreement on
the part of a party to any such extension or waiver shall be valid only if set
forth in an instrument in writing signed on behalf of such party. The failure of
any party to this Agreement to assert any of its rights under this Agreement or
otherwise shall not constitute a waiver of such rights.

 

ARTICLE IX

General Provisions

 

SECTION 9.01                    Nonsurvival of Representations and Warranties.
None of the representations and warranties in this Agreement or in any
instrument delivered pursuant to this Agreement shall survive the Effective
Time. This Section 9.01 shall not limit any covenant or agreement of the parties
which by its terms contemplates performance after the Effective Time.

 

SECTION 9.02                    Notices. Except for notices that are
specifically required by the terms of this Agreement to be delivered orally, all
notices, requests, claims, demands and other communications hereunder shall be
in writing and shall be deemed given if delivered personally (notice deemed
given upon receipt), facsimiled (notice deemed given upon confirmation of
receipt) or sent by overnight courier (notice deemed given upon proof of
delivery) to the parties at the following addresses (or at such other address
for a party as shall be specified by like notice):

 

if to Parent, to:

BASF Aktiengesellschaft
67056 Ludwigshafen
Germany
Facsimile No:  +49-621-604-41789
Attention:  Dr. Jörg Buchmüller

 

if to Merger Sub, to:

BASF Corporation
100 Campus Drive
Florham Park, NJ  07932
Facsimile No:  973-245-6711
Attention:  David M. Stryker, Esq.

 

28

--------------------------------------------------------------------------------



 

in either case, with a copy to:

Shearman & Sterling LLP
599 Lexington Avenue
New York, New York  10022
Facsimile No:  212-848-7179
Attention:   Peter D. Lyons, Esq.
                   Alberto Luzarraga, Esq.

 

if to the Company, to:

Engelhard Corporation
101 Wood Avenue
Iselin, New Jersey 08830
Facsimile No.:  732-548-7835
Attention:  Arthur A. Dornbusch II, Esq.

 

with copies to:

Cahill Gordon & Reindel LLP
80 Pine Street
New York, NY  10005
Facsimile No.:  212-269-5420
Attention:  Kenneth W. Orce, Esq.

 

and

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd St.
New York, NY  10019
Facsimile No.:  212-403-2000
Attention:  Richard D. Katcher, Esq.

 

SECTION 9.03                    Definitions. For purposes of this Agreement:

 

(a)                                  “Affiliate” of any Person means another
Person that directly or indirectly, through one or more intermediaries,
controls, is controlled by, or is under common control with, such first person.

 

(b)                                 “Business Day” has the meaning set forth in
Rule 14d-1(g)(3) under the Exchange Act.

 

(c)                                  “Company Material Adverse Effect” means any
event, circumstance, change or effect that, individually or in the aggregate
with any other events, circumstances, changes and effects, is or is reasonably
likely to (i) have a material adverse effect on the business, financial
condition or results of operations of the Company and its Subsidiaries, taken as
a whole or (ii) prevent or materially delay the consummation of any of the
transactions

 

29

--------------------------------------------------------------------------------



 

contemplated hereby or the performance of the Company’s obligations under this
Agreement, other than any effect resulting from (A) any change in conditions in
the United States, foreign or global economy or capital or financial markets
generally, including any change in interest or exchange rates, but only if such
change or impact does not have a materially disproportionate effect (relative to
other industry participants) on the Company or its Subsidiaries, (B) any change
in conditions (including any change in general legal, regulatory, political,
economic or business conditions or any change in GAAP) in or otherwise generally
affecting the industries in which the Company and its Subsidiaries conduct
business but only if such change or impact does not have a materially
disproportionate effect (relative to other industry participants) on the Company
or its Subsidiaries, (C) the impact of the announcement of the execution of this
Agreement or the consummation of the transactions contemplated by this Agreement
on any relationships, contractual or otherwise, between the Company and its
landlords, suppliers, vendors, customers, OEMs or employees or others having
business relationships with the Company or its Subsidiaries, (D) any act of
terrorism or war (whether or not threatened, pending or declared), but only if
such act of terrorism or war does not have a materially disproportionate effect
(relative to other industry participants) on the Company or its Subsidiaries,
(E) any action taken by the Company as required by this Agreement or (F) any
action taken by the Company with Parent’s consent.

 

(d)                                 “Company Proposal” means any bona fide
written proposal (i) for a merger, consolidation, dissolution, recapitalization
or other business combination of the Company, (ii) for the issuance of any
equity securities of the Company or any of its Subsidiaries representing at
least 15% of the equity securities of the Company or (iii) to acquire in any
manner, directly or indirectly, (A) at least 15% of the equity securities of the
Company or (B) at least 15% of the assets of the Company and its Subsidiaries
taken as a whole, in each case other than the transactions contemplated by this
Agreement and the agreements to be executed in connection herewith.

 

(e)                                  “Company Rights Agreement” means that
certain rights agreement, dated as of October 1, 1998, between the Company and
Chase Mellon Shareholder Services LLC.

 


(F)                                    “EMPLOYEE BENEFIT PLANS” MEANS ANY
MATERIAL COMPENSATION OR BENEFIT PLAN, FUND, PROGRAM, AGREEMENT OR ARRANGEMENT,
INCLUDING EACH INCENTIVE COMPENSATION OR EQUITY COMPENSATION PLAN; EACH MATERIAL
“WELFARE” PLAN, FUND OR PROGRAM (WITHIN THE MEANING OF SECTION 3(1) OF ERISA);
EACH DEFERRED COMPENSATION OR “PENSION” PLAN, FUND OR PROGRAM (WITHIN THE
MEANING OF SECTION 3(2) OF ERISA) AND EACH OTHER MATERIAL WELFARE, DEFERRED
COMPENSATION OR PENSION PLAN, FUND OR PROGRAM; EACH EMPLOYMENT, TERMINATION OR
SEVERANCE AGREEMENT; AND EACH OTHER MATERIAL EMPLOYEE BENEFIT PLAN, FUND,
PROGRAM, AGREEMENT OR ARRANGEMENT, IN EACH CASE, THAT IS SPONSORED, MAINTAINED
OR CONTRIBUTED TO OR REQUIRED TO BE CONTRIBUTED TO BY THE COMPANY OR BY ANY
ERISA AFFILIATE, THAT TOGETHER WITH THE COMPANY WOULD BE DEEMED A “SINGLE
EMPLOYER” WITHIN THE MEANING OF SECTION 4001(B) OF ERISA, OR TO WHICH THE
COMPANY, ANY OF ITS SUBSIDIARIES OR AN ERISA AFFILIATE IS PARTY, FOR THE BENEFIT
OF ANY EMPLOYEE OR DIRECTOR OF THE COMPANY AND ITS SUBSIDIARIES, INCLUDING ANY
SUCH EMPLOYEE OR DIRECTOR LOCATED OUTSIDE THE UNITED STATES.


 


(G)                                 “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME
SECURITY ACT OF 1974, AS AMENDED.

 

30

--------------------------------------------------------------------------------



 


(H)                                 “ERISA AFFILIATE” MEANS ANY TRADE OR
BUSINESS, WHETHER OR NOT INCORPORATED WHICH SPONSORS, MAINTAINS OR CONTRIBUTES
TO OR IS REQUIRED TO CONTRIBUTE TO ANY EMPLOYEE BENEFIT PLAN.


 

(i)                                     “Fully Diluted Basis” means, as of any
applicable date, without duplication, the number of shares of Company Common
Stock outstanding together with the shares of Company Common Stock which the
Company may be required to issue pursuant to obligations outstanding under the
Company’s stock option plans, deferred compensation plans, employee stock
ownership plans or other similar benefit plans, the conversion or exchange of
all outstanding securities convertible or exchangeable into, shares of Company
Common Stock, or otherwise, in each case, whether or not vested, exercisable,
exercised or converted or subject to restrictions at the time of determination.

 

(j)                                     “Laws” means any statutes, laws,
ordinances, rules, codes, regulations, judgments, orders and decrees of any
Governmental Authority.

 

(k)                                  “Person” means an individual, corporation,
partnership, limited liability company, joint venture, association, trust,
unincorporated organization or other entity.

 

(l)                                     a “Subsidiary” of any Person means
another Person, an amount of the voting securities, other voting rights or
voting partnership interests of which is sufficient to elect at least a majority
of its board of directors or other governing body (or, if there are no such
voting interests, 50% or more of the equity interests of which) is owned
directly or indirectly by such first Person.

 

(m)                               “Superior Proposal” means any unsolicited bona
fide, written Company Proposal for at least a majority of the outstanding
Company Common Stock or all or substantially all of the assets of the Company
and its Subsidiaries, taken as a whole, or a merger or other business
combination involving the Company, in each case which is reasonably likely to be
consummated on the terms proposed, taking into account all financial, legal,
regulatory and other aspects of such proposal, and which the Board of Directors
determines in good faith, after consultation with outside legal counsel and
taking into account the material terms and conditions of such proposal, is more
favorable to the Company’s stockholders (other than Parent and its Affiliates)
than as provided hereunder.

 

(n)                                 “Taxes” means all taxes, assessments,
charges, duties, fees, levies or other governmental charges, including, without
limitation, all Federal, state, local, foreign and other income, franchise,
profits, gross receipts, capital gains, capital stock, transfer, property,
sales, use, value-added, occupation, property, excise, severance, windfall
profits, stamp, license, payroll, social security, withholding and other taxes,
assessments, charges, duties, fees, levies or other governmental charges of any
kind whatsoever (whether payable directly or by withholding and whether or not
requiring the filing of a tax return), all estimated taxes, penalties and
interest.

 

(o)                                 “Third Party” means any Person other than
Parent, the Company or any of their respective Affiliates.

 

(p)                                 Each of the following terms is defined in
the Section set forth opposite such term:

 

31

--------------------------------------------------------------------------------



 

Term

 

Section

 

 

 

Acceptance Date

 

1.01(b)

Affiliate

 

9.03(a)

Aggregate Merger Consideration

 

2.01(c)

Agreement

 

Preamble

Business Day

 

9.03(b)

Certificate of Merger

 

1.06

Certificates

 

2.02(a)

Closing

 

1.05

Closing Date

 

1.05

Company

 

Preamble

Company Articles

 

1.03(b)

Company Board Recommendation

 

3.04(a)

Company Bylaws

 

1.03(b)

Company Common Stock

 

Recitals

Company Disclosure Schedule

 

Article III

Company Documents

 

3.06(a)

Company Governing Documents

 

1.03(b)

Company Material Adverse Effect

 

9.03(c)

Company Option

 

3.03

Company Preferred Stock

 

3.03

Company Proposal

 

9.03(d)

Company Rights Agreement

 

9.03(e)

Confidentiality Agreement

 

9.06

Continuing Directors

 

1.03(b)

Dissent Shares

 

2.01(d)

Dissenters’ Rights Statute

 

2.01(d)

DGCL

 

1.02(a)

Effective Time

 

1.06

Employee

 

6.07(a)

Employee Benefit Plans

 

9.03(f)

ERISA

 

9.03(g)

ERISA Affiliate

 

9.03(h)

Exchange Act

 

1.01(a)

Exchange Agent

 

2.02(a)

Expiration Date

 

1.01(b)

Fully Diluted Basis

 

9.03(i)

GAAP

 

3.06(b)

Governmental Authority

 

3.05

Hazardous Substances

 

9.03(h)

Indemnitees

 

6.02(a)

Information Statement

 

5.02(a)

Laws

 

9.03(j)

Merger

 

Recitals

Merger Sub

 

Preamble

Merger Sub Designees

 

1.03(a)

Minimum Condition

 

1.01(a)

Minimum Insurance

 

6.02(c)

NYSE

 

3.06(a)

Offer

 

Recitals

Offer Documents

 

1.01(a)

Offer Price

 

Recitals

Parent

 

Preamble

Per Share Merger Consideration

 

2.01(c)

Permit

 

3.09

Person

 

9.03(k)

Restraints

 

7.01(b)

Schedule 14D–9

 

1.02(a)

SEC

 

1.01(a)

Significant Subsidiary

 

3.02

Stockholder Approval

 

3.04(a)

Subsidiary

 

9.03(l)

Superior Proposal

 

9.03(m)

Surviving Corporation

 

1.04

Taxes

 

9.03(n)

Tender Offer Conditions

 

1.01(a)

Third Party

 

9.03(o)

Uncertificated Shares

 

2.02(a)

 

 

 

 

32

--------------------------------------------------------------------------------



 

SECTION 9.04                    Interpretation.

 


(A)                                  WHEN A REFERENCE IS MADE IN THIS AGREEMENT
TO AN ARTICLE, A SECTION, EXHIBIT OR SCHEDULE, SUCH REFERENCE SHALL BE TO AN
ARTICLE OF, A SECTION OF, OR AN EXHIBIT OR SCHEDULE TO, THIS AGREEMENT UNLESS
OTHERWISE INDICATED. THE TABLE OF CONTENTS AND HEADINGS CONTAINED IN THIS
AGREEMENT ARE FOR REFERENCE PURPOSES ONLY AND SHALL NOT AFFECT IN ANY WAY THE
MEANING OR INTERPRETATION OF THIS AGREEMENT. WHENEVER THE WORDS “INCLUDE”,
“INCLUDES” OR “INCLUDING” ARE USED IN THIS AGREEMENT, THEY SHALL BE DEEMED TO BE
FOLLOWED BY THE WORDS “WITHOUT LIMITATION”. THE WORDS “HEREOF”, “HEREIN” AND
“HEREUNDER” AND WORDS OF SIMILAR IMPORT WHEN USED IN THIS AGREEMENT SHALL REFER
TO THIS AGREEMENT AS A WHOLE AND NOT TO ANY PARTICULAR PROVISION OF THIS
AGREEMENT. ALL TERMS DEFINED IN THIS AGREEMENT SHALL HAVE THE DEFINED MEANINGS
WHEN USED IN ANY CERTIFICATE OR OTHER DOCUMENT MADE OR DELIVERED PURSUANT HERETO
UNLESS OTHERWISE DEFINED THEREIN. THE DEFINITIONS CONTAINED IN THIS AGREEMENT
ARE APPLICABLE TO THE SINGULAR AS WELL AS THE PLURAL FORMS OF SUCH TERMS AND TO
THE MASCULINE AS WELL AS TO THE FEMININE AND NEUTER GENDERS OF SUCH TERM. ANY
AGREEMENT, INSTRUMENT OR STATUTE DEFINED OR REFERRED TO HEREIN OR IN ANY
AGREEMENT OR INSTRUMENT THAT IS REFERRED TO HEREIN MEANS SUCH AGREEMENT,
INSTRUMENT OR STATUTE AS FROM TIME TO TIME AMENDED, MODIFIED OR SUPPLEMENTED,
INCLUDING (IN THE CASE OF AGREEMENTS OR INSTRUMENTS) BY WAIVER OR CONSENT AND
(IN THE CASE OF STATUTES) BY SUCCESSION OF COMPARABLE SUCCESSOR STATUTES AND
REFERENCES TO ALL ATTACHMENTS THERETO AND INSTRUMENTS INCORPORATED THEREIN.
REFERENCES TO A PERSON ARE ALSO TO ITS PERMITTED SUCCESSORS AND ASSIGNS.

 

33

--------------------------------------------------------------------------------



 


(B)                                 ANY INFORMATION DISCLOSED IN ANY SECTION OF
THE COMPANY DISCLOSURE SCHEDULE SHALL BE CONSIDERED DISCLOSED IN EACH AND EVERY
OTHER COMPANY DISCLOSURE SCHEDULE IN WHICH THE INFORMATION IS REQUIRED TO BE
INCLUDED TO THE EXTENT THAT SUCH DISCLOSURE SETS FORTH FACTS IN SUFFICIENT
DETAIL SO THAT THE RELEVANCE OF THE DISCLOSURE WOULD BE REASONABLY APPARENT TO A
READER OF SUCH DISCLOSURE. ANY DISCLOSURE IN ANY COMPANY DISCLOSURE SCHEDULE OF
ANY CONTRACT, DOCUMENT, LIABILITY, DEFAULT, BREACH, VIOLATION, LIMITATION,
IMPEDIMENT OR OTHER MATTER, ALTHOUGH THE PROVISION FOR SUCH DISCLOSURE
MAY REQUIRE SUCH DISCLOSURE ONLY IF SUCH CONTRACT, DOCUMENT, LIABILITY, DEFAULT,
BREACH, VIOLATION, LIMITATION, IMPEDIMENT OR OTHER MATTER BE “MATERIAL” OR SHALL
HAVE A COMPANY MATERIAL ADVERSE EFFECT, SHALL NOT BE CONSTRUED AGAINST THE
COMPANY AS AN ASSERTION BY THE COMPANY THAT ANY SUCH CONTRACT, DOCUMENT,
LIABILITY, DEFAULT, BREACH, VIOLATION, LIMITATION, IMPEDIMENT OR OTHER MATTER
IS, IN FACT, MATERIAL OR SHALL HAVE A COMPANY MATERIAL ADVERSE EFFECT.


 

SECTION 9.05                    Counterparts. This Agreement may be executed in
one or more counterparts, all of which shall be considered one and the same
agreement and shall become effective when one or more counterparts have been
signed by each of the parties and delivered to the other parties.

 

SECTION 9.06                    Entire Agreement; No Third-Party Beneficiaries.
This Agreement, including the disclosure schedules hereto, and the
confidentiality agreement, dated as of March 15, 2006, among Parent, BASF
Corporation and the Company (the “Confidentiality Agreement”), (a) constitute
the entire agreement and supersede all prior agreements, arrangements,
undertakings and understandings, both written and oral, among the parties with
respect to the subject matter of this Agreement, the Offer and the Merger and
(b) except for the provisions of Section 1.03 and Section 6.02 are not intended
to confer upon any Person other than the parties any rights or remedies.

 

SECTION 9.07                    Governing Law. This Agreement and the
transactions contemplated hereby, and all disputes between the parties under or
related to this Agreement or the facts and circumstances leading to its
execution, whether in contract, tort or otherwise, shall be governed by and
construed in accordance with, the Laws of the State of Delaware, without
reference to conflict of laws principles.

 

SECTION 9.08                    Assignment. Neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned, in whole or in
part, by operation of Law or otherwise by any of the parties without the prior
written consent of the other parties, except that Parent and Merger Sub
may assign this Agreement or all or any of their rights, interests or
obligations hereunder (including, without limitation, the right to purchase
Company Common Stock pursuant to the Offer) to any Affiliate of Parent without
the prior written consent of the Company; provided, however, that no such
assignment shall relieve the assigning party of its obligations hereunder if
such assignee does not perform such obligations. Subject to the preceding
sentence, this Agreement will be binding upon, inure to the benefit of, and be
enforceable by, the parties and their respective successors and assigns.

 

SECTION 9.09                    Specific Enforcement; Consent to Jurisdiction;
Service of Process. The parties agree that irreparable damage would occur and
that the parties would not have any adequate remedy at Law in the event that any
of the provisions of this Agreement were

 

34

--------------------------------------------------------------------------------



 

not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed that the parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the terms and provisions of this Agreement in any Federal court
located in the State of Delaware or in any state court in the State of Delaware,
this being in addition to any other remedy to which they are entitled at Law or
in equity. In addition, each of parties hereto (a) consents to the sole and
exclusive jurisdiction of any Federal court located in the State of Delaware or
of any state court located in the State of Delaware in the event any dispute
arises out of or relates to this Agreement or the transactions contemplated by
this Agreement, (b) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court
and (c) agrees that it will not bring any action relating to this Agreement or
the transactions contemplated by this Agreement in any court other than a
Federal court located in the State of Delaware or a state court located in the
State of Delaware. Each of Merger Sub and the Company further agrees that
service of any process, summons, notice or document by U.S. registered mail to
its address set forth in Section 9.02 hereof (or such other address given
pursuant to Section 9.02) shall be effective service of process for any action,
suit or proceeding brought against it in any Federal court located in the State
of Delaware or of any state court located in the State of Delaware. Parent
further agrees that service of any process, summons, notice or document in
accordance with the Hague Convention on the Service Abroad of Judicial and
Extrajudicial Documents in Civil or Commercial Matters shall be effective
service of process for any action, suit or proceeding brought against it in any
Federal court located in the State of Delaware or of any state court located in
the State of Delaware.

 


SECTION 9.10                    WAIVER OF JURY TRIAL. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW THAT CANNOT BE WAIVED, THE PARTIES HEREBY WAIVE,
AND COVENANT THAT THEY WILL NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR
OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN ANY ACTION ARISING IN WHOLE OR IN
PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE
THAT ANY OF THEM MAY FILE A COPY OF THIS SECTION 9.10 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE KNOWING VOLUNTARY AND BARGAINED–FOR AGREEMENT AMONG THE PARTIES
IRREVOCABLY TO WAIVE ITS RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER
BETWEEN THEM RELATING TO THIS AGREEMENT AND ITS CONSENT THAT ANY SUCH PROCEEDING
WILL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

 

SECTION 9.11                    Severability. If any term or other provision of
this Agreement is invalid, illegal or incapable of being enforced by any rule of
law or public policy, all other conditions and provisions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable Law in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.

 

[Remainder of Page Intentionally Left Blank]

 

35

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be signed by their respective officers thereunto duly authorized,
all as of the date first written above.

 

 

 

BASF AKTIENGESELLSCHAFT

 

 

 

 

 

 

 

 

By:

/s/ Joerg Buchmueller

 

     

--------------------------------------------------------------------------------

 

 

 

 

Name: Joerg Buchmueller

 

 

 

 

Title: Attorney-in-fact

 

 

 

 

 

 

 

 

 

 

 

 

 

IRON ACQUISITION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Hans-Ulrich Engel

 

     

--------------------------------------------------------------------------------

 

 

 

 

Name: Hans-Ulrich Engel

 

 

 

 

Title: President

 

 

 

 

 

 

 

 

 

 

 

 

 

ENGELHARD CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael A. Sperduto

 

     

--------------------------------------------------------------------------------

 

 

 

 

Name: Michael A. Sperduto

 

 

 

 

Title: Vice President and Chief Financial Officer

 

 

--------------------------------------------------------------------------------



 

Annex I

 

CONDITIONS OF THE OFFER

 

Capitalized terms used in this Annex I but not defined herein have the meanings
assigned to such terms in the Agreement and Plan of Merger (this “Agreement”) of
which this Annex I is a part.

 

Notwithstanding any other provisions of the Offer or this Agreement, and in
addition to (and not in limitation of) Merger Sub’s rights to extend and amend
the Offer at any time in its sole discretion (subject to the provisions of this
Agreement), Merger Sub shall not be required to accept for payment or, subject
to any applicable rules and regulations of the SEC, including
Rule 14e-1(c) under the Exchange Act (relating to Merger Sub’s obligation to pay
for or return tendered shares of Company Common Stock promptly after termination
or withdrawal of the Offer), pay for, and may delay the acceptance for payment
of or, subject to the restriction referred to above, the payment for, any
tendered shares of Company Common Stock, and may terminate or amend the Offer as
to any shares of Company Common Stock not then paid for, if:

 


(A)                                  THE MINIMUM CONDITION SHALL NOT HAVE BEEN
SATISFIED IMMEDIATELY PRIOR TO THE EXPIRATION DATE OF THE OFFER (AS IT MAY BE
EXTENDED IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT); OR


 


(B)                                 ON OR AFTER THE DATE OF THE AGREEMENT AND
PRIOR TO THE EXPIRATION DATE OF THE OFFER (AS IT MAY BE EXTENDED IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT), ANY OF THE FOLLOWING CONDITIONS SHALL HAVE
OCCURRED:


 

(I)                                     ANY RESTRAINTS SHALL BE IN EFFECT AND
NOT REMOVED MAKING ILLEGAL, RESTRAINING OR PROHIBITING THE MAKING OF THE OFFER,
THE ACCEPTANCE FOR PAYMENT OF ANY COMPANY COMMON STOCK BY PARENT, MERGER SUB OR
ANY OTHER AFFILIATE OF PARENT, OR THE CONSUMMATION OF ANY OTHER TRANSACTION
CONTEMPLATED BY THIS AGREEMENT;

 

(II)                                  THE REPRESENTATIONS AND WARRANTIES OF THE
COMPANY SET FORTH IN THE AGREEMENT SHALL NOT BE TRUE AND CORRECT (WITHOUT GIVING
EFFECT TO ANY MATERIALITY OR COMPANY MATERIAL ADVERSE EFFECT QUALIFICATION
CONTAINED THEREIN EXCEPT WITH RESPECT TO SECTION 3.07(A)) AS OF THE EXPIRATION
DATE OF THE OFFER (EXCEPT TO THE EXTENT THAT ANY SUCH REPRESENTATION OR WARRANTY
REFERS SPECIFICALLY TO A PARTICULAR DATE, IN WHICH CASE SUCH REPRESENTATION OR
WARRANTY SHALL BE TRUE AND CORRECT AS OF SUCH DATE) EXCEPT WHERE THE FAILURE TO
BE SO TRUE AND CORRECT, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT AND WOULD NOT
REASONABLY BE EXPECTED TO HAVE A COMPANY MATERIAL ADVERSE EFFECT;

 

(III)                               THE COMPANY SHALL HAVE FAILED TO PERFORM ANY
OBLIGATION OR TO COMPLY WITH ANY AGREEMENT OR COVENANT OF THE COMPANY TO BE
PERFORMED OR COMPLIED WITH BY IT UNDER THE AGREEMENT, EXCEPT WHERE THE FAILURE
TO PERFORM OR COMPLY, INDIVIDUALLY OR IN THE AGGREGATE, DOES NOT HAVE A COMPANY
MATERIAL ADVERSE EFFECT OR WOULD NOT REASONABLY BE LIKELY TO HAVE A MATERIAL
ADVERSE EFFECT ON MERGER SUB’S ABILITY TO PURCHASE THE SHARES OF COMPANY COMMON
STOCK PURSUANT TO THE OFFER;

 

--------------------------------------------------------------------------------



 

(IV)                              IT SHALL HAVE BEEN PUBLICLY DISCLOSED, OR
PARENT OR MERGER SUB SHALL HAVE OTHERWISE LEARNED, THAT BENEFICIAL OWNERSHIP
(DETERMINED FOR THE PURPOSES OF THIS PARAGRAPH AS SET FORTH IN RULE 13D-3
PROMULGATED UNDER THE EXCHANGE ACT) OF 15% OR MORE OF THE THEN-OUTSTANDING
COMPANY COMMON STOCK HAS BEEN ACQUIRED BY ANY THIRD PARTY AND THE COMPANY SHALL
HAVE TERMINATED THE COMPANY RIGHTS AGREEMENT IN CONNECTION THEREWITH OR TAKEN
ANY ACTION TO AMEND OR MODIFY THE COMPANY RIGHTS AGREEMENT TO EXEMPT SUCH THIRD
PARTY FROM THE COMPANY RIGHTS AGREEMENT OR RENDER IT INAPPLICABLE TO SUCH THIRD
PARTY;

 

(V)                                 THERE SHALL HAVE OCCURRED (A) A DECLARATION
OF A BANKING MORATORIUM OR ANY SUSPENSION OF PAYMENTS IN RESPECT OF BANKS IN THE
UNITED STATES OR GERMANY OR (B) ANY LIMITATION (WHETHER OR NOT MANDATORY) BY ANY
GOVERNMENT OR GOVERNMENTAL AUTHORITY ON THE EXTENSION OF CREDIT BY BANKS OR
OTHER LENDING INSTITUTIONS THAT MATERIALLY AND ADVERSELY AFFECTS THE ABILITY OF
MERGER SUB TO CONSUMMATE THE OFFER;

 

(VI)                              THIS AGREEMENT SHALL HAVE BEEN TERMINATED IN
ACCORDANCE WITH ITS TERMS; OR

 

(VII)                           MERGER SUB AND THE COMPANY SHALL HAVE AGREED
THAT MERGER SUB SHALL TERMINATE THE OFFER OR POSTPONE THE ACCEPTANCE FOR PAYMENT
OF COMPANY COMMON STOCK THEREUNDER.

 

The foregoing conditions are for the sole benefit of Parent and Merger Sub and
may be asserted by Parent and Merger Sub regardless of the circumstances giving
rise to any such condition and may be waived by Parent or Merger Sub (except for
the Minimum Condition), in whole or in part, at any time and from time to time
prior to the expiration of the Offer, in their respective sole discretion. The
failure by Parent or Merger Sub at any time to exercise any of the foregoing
rights will not be deemed a waiver of any such right, the waiver of any such
right with respect to any particular facts and circumstances shall not be deemed
a waiver with respect to any other facts and circumstances and each such right
will be deemed an ongoing right that may be asserted at any time and from time
to time.

 

2

--------------------------------------------------------------------------------

 
